                                                                    ·,i,-.
Case 1:14-cv-14176-ADB Document 576-1 Filed 10/03/18 Page 1 of 22     .,..,_ ••.
                                                                       .....'!;_




                                                                                   ,,,,
                                                                                   1.'    •
.,   -t .
     '   •      l
             1,, )

         - ,' t1
                     h --

                       •
                             •   l
                                     Case 1:14-cv-14176-ADB Document 576-1 Filed 10/03/18 Page 2 of 22
                                                       THE UNITED STA-TES DISTRICT COURT
                                                        THE DISTRICT OF SOUTH C~ROLINA
                                                                                                                   " · RECEIVED
                                                                                                                  U.>DC, CLERX GREENVILLE. SC
                       YAHYA. MUQUIT ET. AL., #318455
                                                                     ,          ~-\   -
                                                                                                                  2018 AUG -8 PH 3: 20
                                                                                  \
                                                    PL1-;INTitF( S)                               c/~ 8;17-cv-01804-RBH-JDA
                                                        (~·     '
                                                              . ,)       ~ .-




                       Vs.
                                                                                                        AFFIDAVIT OF SERVICE




                       JUDGE ROBERT E. HOOD ET. AL.,

                                                   DEFENDANT ( S)                         ,
         /

                           WE,_ YAHYA MUQUIT ET. AL., DO HEREBY CERTIFY, THAT WE H~VE M~ILED
                                                                                              I



                       AND OR SERVED A COPY OF AN AFFIDAVIT OF FACTS GIVING JUDICIAL
                           NO-lICE; MOTIO,N FOR LEAVE TO SUPPLEMENT THE COMPLAINT; MOTION
                           TO INTERVENE DUE TO,FRAUD UPON THE COURT, CHALLENGING THE DIS-
                           TRICT COURT'S JURISDICTION; MOTION FOR AN EVIDENTIARY HEARING;
                           MOTION RE-ASSERTING THE DEMAND FOR A. JURY TRI!\L; NOTICE OF CON-
                           STITUTIONAL CHALLENGE AND INTERVENTION; NOTICE SEEKING LEl~VE
                     TO APPEAL PURSUANT TO FEDe RULE(S) 5g1; 15 a)(1 )(C)(1)(B)(d);
                           1 6 ( a ) ( 5 ) ( 2 ) ( I ) ; . 1 8 ; 1 9 ; 2 0 ; 2 4 ( a ) ( 2 ) ( b ) ( 1 ) ( B ) ; 3 8 ; 3 9 ; AND 7 3 ( C )
                       AND MOTION TO MOTION THEREFOR,                                         (20) PAGES DATED AUGUST 2, 2018
                       ON THE U.S. DISTRICT COURT BY U.S. MAIL POSTAGE PREPAID BY
                           PL~CING IT WITH ITS ATT~CHMENTS IN THE INSTITUTION MAILBOX ON
                           JULY 2, 2018. IT IS DEEMED FILED ON THAT DATE, ~QU£~QW-~--~~~Kr
                       2 8 7 U.S. 2 6 6, 2 7 3- 7 6, 1 0 8 S. Ct. 2 3 7 9 ( i 9 8 8) •


                                                                                                  RESPECTFULLY,
                       JULY 2, 2018                                                               Y~HYA MUQUI ET. AL.,
      Case 1:14-cv-14176-ADB Document 576-1 Filed 10/03/18 Page 3 of 22
                   THE UNITED ST~TES DISTRICT COURT
                    THE DISTRICT OF SOUTH CAROLINA

                                  {_I·   • __ )

YAHYA MUQUIT #318455
                                                       C/~ 8:17-cv-01804-RBH-JDA
                PLi'UNTIFF ( S)


                                                       AFFIDAVIT OF FACTS GIVING
                                                       JUDICIAL NOTI_CE; MOTION FOR
                                                       LEAVE TO SUPPLEMENT THE
                                                       COMPL~INT; MOTION TO INTERVENE
                                                       DUE TO FRAUD UPON THE COURT,
                                                       CHALLENGING THE DISTRICT
                                                       COURT'S JURISDICTION; MOTION·
Vs.
                                                   )   FOR AN EVIDENTIARY HEARING;
                                                   )   MOTION RE-ASSERTING THE DEMAND
                                                       FOR A JURY TRI~L; NOTICE
                                                       OF CONSTITUTIONAL CHALLENGE
                                                       AND INTERVENTION; NOTICE
                                                   )   SEEKING LEAVE TO .APPEAL
                                                   )   PURSUANT TO FED. RULE(S)
                                                       5.1; 15(a)(1)(C)(1)(B)(d);
                                                       16(a)(5)(2)(I); 18; 19; 20;
                                                       2 4 ( a ) ( 2 ) ( b ) ( 1 ) { B ) ; · 3 8 AND
                                                       39 AND MOTION TO MOTION
JUDGE ROBERT Eo HOOD ET. ALo,                          THEREFOR

                   DEFENDA.NT(S)

                                                                                                       /




        TO: THE 4TH. CIRCUIT COURT OF APPEALS,
             THE, U.S. DISTRICT COURT ET. AL.,


                YAHYA MUQUIT ET. ,AL.,_ THE UNDERSIGNED AFFIANT ( S),
HEREINAFTER, THE AFFIANT ( s) DO HEREBY SOLEMNLY. $W.E:_f\~,i}fi?ND OR
~FFIRM AND OR DECLARE AND OR STATE ~S FOLLOWS:


        THE U.S. DISTRICT COURT MAGISTRATE JUDGE ENTERED ORDER,

                                              f   -of-20
  . '
       Case 1:14-cv-14176-ADB Document 576-1 Filed 10/03/18 Page 4 of 22
ENTRY# 28 ON JULY 23, 2018e THE PLAINTIFF DID NOT RECEIVE THE
DOCUMENT UNTIL JULY 26, 2018. THIS GIVES THE PLAINTIFF (14)
DAYS UNTIL AUGUST 8, 2018 TO FILE OBJECTIONS TO IT AND APPEAL
IT PURSU!\NT TO RULE 73(c) AND 28 U.S.Ca § 636(c)(3) . EVEN THOUGH
A M~GISTRATE JUDGE DO NOT HAVE THE POWER TO ENTER~ FINAL JUDG-
MENT ON A CASE. TH~T JUDGE DOES HAVE JURISDICTI ON TO ENTER A
FIN~L JUDGMENT ON ALL NON DISPOSITVE PRETRIAL OR OTHER SUCH
PRELIMIN/':\RY MATTERS. THEREFORE, THE ORDER, ENTRY# 28, MUST
BE DEEMED AS A FINAL ORDER ON THE ISSUE OF RECUSAL; CRAWFORD
JOINING AS PARTY OR ACTING AS ATTORNEY FOR MUQUIT; ON THE ISSUE
OF A.MENDING THE DEFENDANTS. IN THIS Ci\SE; ON PA.GE LIMITS; ON
THE RIGHT OF MUQUIT TO ESTABLISH COLLATERAL ESTOPPEL AS A NON
PARTY; THE RIGHT TO HAVE PLR;~ PLACED BEFORE A JURY AND NOT A
JUDGE AND CLASS ACTION CERTIFICAT IONo THEREFORE, THIS- DOCUMENT
WITH ITS ~TTACHMENTS CONSTITUTE A NOTICE SEEKING LE~VE TO APPEAL
FOR BOTH YAHYA MUQUIT AND Lf.\WRENCE CRAWFORD WHERE HIS SIGN~TURE
IS SIGNED FOR THIS PURPOSE VI,1~ THE ATTACHMENTS ON THE FACE OF
THIS DOCUMENT PURSUANT TO FED. RULE 73(c) AND 28 U.S.C. § 636(c).
 (3), ~GRKGRWGG-Vw-~ELWlGr 2017 WL 4898260(D oC.Md.201 7); EQNWER
vy-KlLMQREr 2017 WL 1057633, * 11 N.D.~lao; £~RQWG-v .-U.£.r
57 F.Supp.2d . 908, 1999 WL 543737 (N.D.Calie 1999); IN~ELLIGE ~~
VERI~IC~~ IGN-S¥£~EM £r-LLC.-~.- MICRQ£Q~ ~-CGR~~r F.Supp.3d ., 2015
WL 846012(E. D.Va.2015 ); MGW~GQMER~-v.-IW~ERN~L-R~~ENUE-SERVlCE 7
--F.Supp.3 du--, 201~ WL 953331(D. D.C.2018); IN-RE.-WMQ LE-£ALE
GRGQER¥-~RGQUC~S~AN~I~RUS~-LI~IG~~lGWz 8A9 F3d. 761, 96 Fed.
R. SERV.3d. 1207(8th. Cir.2017) ; ~LIL~~K~X I~A-~.-U.£. -~ANK-NA -
~IQNAL-A£ £GCI~~IGN r 2016 WL 4992464(N .D.Cal.201 6).

        INSOMUCH, JUDGE ~US~IN ENTERED ENTRY# 28 ASSERTING TH!\T
THE COURT NOR CLERK CAN FILE ANY DOCUMENT SUBMITTED OR SIGNED
BY CRA.WFORD OR A.NY DOCUMENT TH!\T EXCEED (20) PA.GES. NOTWITHSTi\ND-
ING, WE ARE CHALLENGING THAT ORDER, ENTRY# 28, VIi\ THIS NOTICE
SEEKING LEAVE TO APPEAL AS WELL AS CHALLENGING THE DISTRICT
COURT'S JURISDICTI ON TO ENTER IT DUE TO FRr.\UD UPON THE COURT.
THE ORDERS OR DECREES OF ALL COURTS CAN BE COLLATER!\LLY ATT~CKED
FOR FRAUD UPON THE COURT WHICH IS FREE FROM ALL PROCEDURAL LIMI-
TATIONS WHICH ENTRY# 28 IMPOSES. THEREFORE, THE COURT AND JUDGE
AUSTIN ARE REQUIRED TO FILE THIS DOCUMENT WITH ITS ATTACHMENTS
WITHOUT RESTRICTIO NS FOR THE PURPOSE OF ESTABLISHING THIS APPEAL,
M¥LES-Vw- QGMIWG!£ -~IiZ~x-LL~ ~r 2017 WL 238436(D. C.Miss.201 7);
EIRS~-~ECM NGLGG¥-CA ~l~~~7-lNGw -V~-~~NC~E C7-IWCw7 2016 WL 7444943
 (D.C.Ky.20 16); ~¥NE-v~-UN I~EQ-S~~~E Sr FoSupp.3d ., 2016 WL 1377402
 (D.C.Md.2 016); V~E~~-v~-S G~RQ-G~-~ RUS~EESr F.Suppe3d ., 2016
WL 775386(D.C .Md.2016); IN-RE.-OE ¥r--B~R.-- ,. 2015 WL 669788(10 th.
Cir.2015) ; WELL£-~ARGG-~ANK 7 -N.~.-v.-~.M .M~-RGMA N-~WG-W. C.r
LLC.r 859 F3d. 295(4th.C ir.2017); MILEQRQ-v.-MIQQLE~GNr 2018
WL 348059 (DSC.2018 ); MQ£bEX-v. -YWI~EQ-5 ~~~E£r 2018 WL 1187778
 (W.D.N.C. 2018).

        FURTHERMORE, ANY ATTACHMENT NOW FILED WITH THIS DOCUMENT
IS OFFICIALLY ATTACHED TO THE NOTICE SEEKING LEl~VE TO APPE~L.
IT IS AUTOMATIO~LLY FILED WHEN PLACED IN THE INSTITUTIO N MAILBOX
.PURSUANT TO ~ggs~QW-v .-L~~Kr 287 u.s. 266, 273-76, 108 s.ct.
 2379 (1988). SINCE ALL DOCUMENTS ARE OFFICI~LLY ATT~CHED TO
 THE FACE OF THE NOTICE SEEKING L~~VE TO APPEAL. THE NOTICE SEEK-
 ING LEAVE TO ~PPEAL IS AN EVENT OF JURISDICTI ONAL SIGNIFICAN CE.
 THE DISTRICT COURT'S JURISDICTI ON IS DIVESTED TO EVEN RETURN
 THE DOCUMENTS BECAUSE YOU WOULD BE ESSENTIALLY ALTERING OR
                               2 -of-20
.
,       '         Case 1:14-cv-14176-ADB Document            576-1 Filed 10/03/18 PageKIN  5 of
                                                                                              G 22
                                               LEAVE TO APPEAL. A NOTICE SEE
    ,.AMENDING THE NOTICE SEEKING
                                                                                           ALTERED
          VE   TO    APP EAL ,  WH ICH  INC LUD  E ITS ATTACHMENTS, CANNOT BE .
      LEA                                      .           I
                          .
                               ~TED.   THE  FED   ERA   L JUD  GE mNNOT CONCLUDE THE
      , AMENDED OR VAC
                                                                                             IS.
                                                  T BE PERMITTED TO BE FIL ED AS
      CASE. THUS, THE PLEADINGS MUS
                                                                                            THING
                                                  REGAIN JUR ISD ICT ION TO DO ANY
      TBE DIS TRI CT COURT WOULD NOT
                                                                                             TRI CT
                                                    A MANDATE. THEREFORE, THE DIS
      UN TIL THE 4TH . CIR CU IT ISS UES
                                                                                             ACH-
          RT    MUS  T ACC  EPT  THI S  DOC UME   NT WITH ALL OF ITS VARIOUS ATT
      COU
                                                                                        TO AP -
                                                OF THE NOTICE SEEKING LEA.VE
      MENTS AS FIL ED BEING A PART
                                                                                            MA GgQ
                                                   . 247 (2n d.C ir.1 996 ); U.£ .-v. -C~
      PEAL, u.s .-v. -RQ GE RS r 101 F3d
                                                                                         .3d .
                                                 KL A¥M ~N- v.-Q 2~M ~r 142 F.S upp
      302 F3d . 35 (2n d.C ir.2 002 );
                                                                                             CE
                                                      ~gRQ~E~G~IJMl.N-~ECUNlCl.L-SERVl
       404 , 407 n. (4t h.C ir.2 001 ); NOR
                                                     LLC .r 201 6 WL 334 634 9, * 5 E.D
                                                                                               .Va .;
       lNG  .-v. -Q¥ NC QR  ~-lN ~ER N~~  lQN  ~L-
                                                                                                .
                                                      . 246 (4t h.C ir.2 014 ); MYN~ER-~
       QQ E-v .-~Y SLl C-C l~J; g~w r 749 F3d
                                                     RG LIN ~-- F.S upp .3d .--, 201 7 WL
       ~GWN-OR-MQCKSVlbLE 7 -NG R~ M- C~
                                                                                             GR Kr
                                                 .. -GQ NSQ LlQ l.~E Q-G ~S- GO .-G~ -~E W-¥
       422 110 9 (N. C.2 017 ); NEW~GN-v
                                                                                           -SgQRES
              u.s  .  165 ,  42  s.c t.  264 ,   66 L.E d. 538 (U. S.1 922 ); 2~XGY
        258
                                                                                           C.F la.
                                                    upp .3d ., 201 4 WL 410 176 1 (D.
        £.N .~. 7 -LL G.- v.-2 YR NW EbL r F.S
                                                                                           £-lN G. 7
                                                 GIE S-IN £•-v .-XA G~W ~RE -SG LU~ lGN
        201 4); EAG LE5 VlE W-~ EG ~NQ LG
                                                     (20 13) .
        F.S upp .2d ., 201 3 WL 120 716 68

                                                        CAN BE RAISED AT ANY TIM E,
                SUBJECT MATTER JUR ISD ICT ION
                                                   COURT SHALL NOT FAI L TO TAKE
      CANNOT BE WAIVED BY US ~ND THE                                                        UNCON-
                                                  N'S FRAUD RENDERING THE CASE
      NOTICE WHICH OCCURRED BY AU STI
                                                                                       MAGI-
                                                ERS AND HER JUR ISD ICT ION AS
      STITUTIONAL AND VOIDS THE ORD
                                                                                         S
                                                  UIRED TO ACT AS TRUSTEE. THI
      STRATE JUDGE. SHE IS STI LL REQ
                                                                                      2~L
                                                GRIJ~G-Q~LA~LYX-v.-A~Ll.5-GLQ
      IS JUR ISD ICT ION ~L CH~LLENGE,
                                                                                             (u. s.
                                                    s.~ t. 192 0, 158 L.E d.2 d. 866
      GR GU ~r- L-~ .r 541 u.s . 567 , 124
                                                                                      ; U.S .
                                               ~ES 7 65 F.S upp .3d . 19 (20 14)
       200 4); LQI JMl E~- v.-U Nl~ EQ- £~A
                                                                                         US
                                                 WL 215 666 6 (DS C.2 007 ); SES ELl
       v.~ ~lS Q~ LE r F.S upp .2d ., 200 7                                                   d.
                                                   ~ERr 133 s.c t. 817 , 184 L.E d.2
       v,.-AYSIJRN-REGlGNl.L-MEQJ;Gl.L-CEN                                                        IE£
                    u.s .L. W.   405 3(u .s.2 013  ); lN-R E~- GEN E£¥ 5-Q A~l .-~E CM NG LGG
       627 ,  81
                                                                                      NRl .Q 7
       z-U lG. r 204 F3d . 124 (4t h.C
                                               ir. 200 0); YNl ~Eb l-S~ l.~E S-v .-CG
                                                                                        .. -ELK
             Fed  .  "\.p px'  263 , 265  CA4   (N. C.2 017 ); ~GX-EX-REI,,,..-RQX-v
       675                                                                               (4t h.
        RYN -GG l.b~ GO ,..-l NG, z 739 F3d
                                             . 131 , 87 Fed . R. SER V.3 d. 534

        Cir .20 14) .

                                              L FIN D:
                  INSOMUCH, HERE THE COURT WIL

                                                         THESE ME THE ATTORNEY
                         (1) EXH IBI T, "JUDGE LEE #1" .
                                                 3-o f-2 0
             Case 1:14-cv-14176-ADB Document 576-1 Filed 10/03/18 Page 6 of 22
· '   'tEfTERS AND SCHEDULING ORDERS FROM CASE 2013-CP-400-0084, 2294.
       TAKE NOTICE OF PAGE(S) 2, 3, 7, 9i AND 10. YOU WILL SEE THE_
       NAMES OF PAUL GUNTER AND KRISTY KHOL APPEAR ON THESE PAGES.
       NOTE PAGE (3). IT IS PERSPICUOUS THAT THESE ARE FEDERAL AGENTS
       OR EMPLOYEES OF THE UNITED STATES GOVERNMENT BECAUSE THEY HAVE
       A FEDERAL GOVERNMENT E-MAIL DESIGNATION. IT DOESN'T MATTER
       WHETHER OR NOT THE STATE DEFENDANTS DEFAULTED. THE U~ITED STATES
       DID BY FAILING TO RESPOND, WHICH BINDS THIS COURT AND ALL STATE
       PARTIES BY THE SUPREMACY CLAUSE. WITH THE AID OF THE STATE PAR-
       TIES THEY HID THEIR APPEARANCE AND FAILED TO PLEAD SUBJECTING
       THEM /::\ND ALL:l~t;t@trifa TO THE DEFAULT WHICH BINDS THIS COURT AND
       JUDGE AUSTIN AS AN EMPLOYEE OF THE UNITED STATES AND THE STATE
       PARTIES BY THE SUPREMACY CLAUSE. VOLUNTARY 7-\-PPEARANCE BY A- PARTY
       IS EQUIVALENT TO SERVICE. AN APPEARANCE MAY BE EXPRESSLY MADE
       BY A PARTY, SUCH THAT THE COURT ACQUIRES JURISDICTION OVER THE
       PARTY, BY A FORMAL WRITTEN OR OR/\L DECLARATION AS THE UNITED
       NATIONS DID FILED IN THIS Ci".\BE, OR RECORD ENTRY; BY THESE DOCU-
       MENTS FILED IN THIS CASE WE HAVE RECORD ENTRY, OR IT ~~y BE
       IMPLIED BY SOME.ACT DONE WITH THE INTENTION OF APPEARING AND
       SUBMITTING TO THE COURT'S JURISDICTION. THE RECEIVING BY THE
       UNITED STATES VIP:,. ITS AGENTS OF PLE,~DINGS FROM THE COURT IS
       SUFFICIENT EVIDENCE OF APPEARING AND SUBMITTING TO THE COURT'S
       JURISDICTION, £~E~RW£~S~WK-W~~!-~££!W-v.-gREEWWOO Q-~~I.L£y-L•~·r
       373 S.C. 331, 644 S.E.2d. 793, REHEARING DENIED CERT. DENIED
        (S.C.~pp.2007); SRAW~~~S~WKIWG-AWQ-~R~U£~-~G.-~.-~UW~r F.Supp.3d •.
        , 2015 WL 2173047(DSC.2015).

               PLE~SE TAKE NOTICE OF PAGE(S) 4, 5, 11, 12, 13, 14, 19
      AND 20. IT IS CONSPICUOUS THAT THE KING-KHALIFAH FILED 11 A:FFIDA-
      VITS OF FACTS". JUDGE LEE MADE AN ORAL DETERMINi:\.TION OF LAW
      AND FACT AND STATED, "MR. CR?\-WFORD YOU FILED THE DOCUMENTS AS
      AN AFFIDAVIT OF FACTS BUT YOU ALSO PLACED THE WORD "MOTION"
      IN THEM. IF THE WORD 11 MOTION 11 IS IN THEM. I Ht~VE TO RULE ON
      THEM. IF THE WORD "MOTION" IS Ti:\.KEN OUT OF THE DOCUMENT. THEY
      DO NOT HAVE TO BE RULED ON~ THEY STAND UNLESS TIMELY REBUTTED
      BY THE COURT OR PARTIES". THIS ORAL DETERMINA-TION Ml~DE BY JUDGE
      LEE IN THAT APRIL 3, 201 4 HEARING IS ALso· SUPPORTED BY FEDERi;L
      IAW. SEE MGKELVE~-~.-RE~WQL~Sr F.Supp.3d., 2016 WL 6518337(DSC.
      2016); GL~W~GW-vT-QGLSEX 7 F.Supp.2d., 2013 WL 1786416 (DSC.
      2013); QEL-ZQ~~G-Vv-UWlVER£AL-~~~£I~lAWS-£ER VICE£ 7 -LL~. 7 214
      F.Supp.3d. 499(DSC.2016); ~ARRAR~-v.~QUAQRQZiI-EQUl~MEW~~LEASlWG
      CQRI?. 7 2013 WL 3226735(EoD.N.Y.2013); AWQERSGW-v.-I.~SER~X-LQSS¥
      INC9T 477 u.s. 242, 106 s.ct. 2505, 91 L.Ed.2d. 202(U.S.1986);
      lW-RE~-CI.EAN-~URN-FUEI.£ 7 -LI.~. 7 2014 WL 2987330(N.C.2014); WlI..
      LlAMS-v~-SE~RE~AR~-G~-~E~ER~W£-A~FAlR S 7 --F.Supp.3d.--, 2015
      WL 593 5169 ( N.D .Ala.201 5) ; l)UI.I.ER .... v.--I?ZU~.RlSllr F. Supp. 2d., 201 3
      WL 1868028(Va.2013).

             IN ABSENCE OF p,. WRITTEN DECISION ON A PARTICULAR ISSUE
      FOR PURPOSES OF ESTOPPEL PARTY CAN POINT TO THE TRANSCRIPT.AND
      OR COURT DOCUMENTS AND OR AN ORAL DECISION SUCH AS THE ONE JUDGE
      LEE M~DE IN TH~ APRIL 4, 2014 HEARING CONTAINING FINDINGS OF
      FACT, IW-RE-SMI~Mr 2016 WL 3943710 (Md.2016); IW-RE~-QI~G-~IWr
      576 B.R. 32 (N.Y.2017); WEW~MAM~£MIRE-~.-M~IWEr 532 U.S. 742,
      121 s.ct. 1808, 149 L.Ed.2d. 968(U.S.2001); SAKER~2~-~~QMAS
      v.-GENER~~-MQ~QR£-~QR~.T 522 u.s. 222, 118 s.ct. 657, 139 L.Ed.2d
      580 (U.S.1998); GA~E£-~.-£~RA~Nr 2017 WL 241705l(E.D.La.2017).

                                            4-of-20
      Case 1:14-cv-14176-ADB Document 11576-1 Filed 10/03/18 Page 7 of 22
        (2) EXHIBIT , "JUDGE LEE # 2 ., THIS IS THE [92] PAGE 1\FFI-
DAVIT OF F~CTS** *, FILED MAY 13, 2014. THE KING-KHALIFAH AND
ANTHONY COOK THEN FOLLOWED JUDGE LEE S OR/".\.L DETERMIW\TION AND
                                          I

                                                                       11
THEN RE-FILED THE DEFAULT DOCUMENT, EXIiIBIT , "JUDGE LEE# 2 ,
AS AN AFFIDAV IT OF FACTS WITHOUT THE WORD "MOTION" IN IT AS
WAS DETERMINED BY JUDGE LEE. THIS DOCUMENT SAT IN THE COURT
RECORD UNCHl!\.LLENGED BY THE PARTIES SINCE. ITS FILING UNTIL THIS
PRESENT DA.TE.


                     JUDGE LEE # 3". THIS IS THE [ 1 52] P1\GE
         ( 3) EXHIBIT ,   11



DOCUMENT FILED OCTOBER 1, 2015. THE KING-KHALIFAH AND ANTHONY
COOK THEN FILED EXHIBIT , JUDGE LEE # 3", EXPU-HNING HOW JURIS-
DICTION GAN BE VOIDED FOR UNCONSTITd1:i1T6N1\L ACTION AND t'.!\DDRESSING
THEIR OTHER FRAUD IN THAT OCTOBER 1, 2015 FILING.


        (4) EXHIBIT , "JUDGE LEE# 4"o THIS IS THE [31] PAGE AFFI-
DAVIT OF FACTS FILED DECEMBER 1, 2015. THEREAFTER, THE OCTOBER
1, 2015 HEARING. THE KING-KHALIFAH AND ANTHONY COOK THEN FILED
EXHIBIT , 11 JUDGE LEE# 4", A.S A.N AFFIDAV IT OF FACTS WITHOUT THE
WORD "MOTION" IN IT. JUDGE LEE, THE COURT AND DEFENDANTS MISSED
THE [30] DAY WINDOW TO CHALLENGE TH/\,T DOCUME NT.SO THEY ATTEMPTED
 ,                                           : · :_. ·:::;;~1~:r,·
FRM]D TO OBTAIN FR~UDULENT PROTECTIVE ORDERS To· MISREPRESENT
THE FACTS AND TO CIRCUMVENT THEIR FAILURE TO TIMELY RESPOND
WHICH WERE VOID AB INITIO DUE TO REMOVAL, WHICH FURTHER VOIDED
THEIR JURISDIC TION BY THIS ADDITIONAL FRAUD BEING UNCONSTITU-
TION~L. THEY DID NOT APPEAL OR SEEK TO CHALLENGE THE FILINGS
WHICH MAKE THEM VALID. JUDGE LEE, THE COURT, NOR THE DEFENDANTS
                                  ·.           :.    . . :·. ·:·:·:.·1~·~.J.:.,
CHALLENGED THE DOCUMENTSe THEIR SILENCE IS ACCEPTANCE BEING
UNCONTESTED AFFIDAV ITS OF FACTS, N~L .. R... ~ ... -1.{.--AMAX-CGAI.-CQ,.,..,..,.QUl,..
                                            '
QR-AM~X-IWC .. r 453 u.s. 322, 101 s.ct. 2789 (U.S.198 1); CMIMME~¥!£
M~W~GEMEN~-CG..--LLC .. -~ .. -A~~lI.lA ~ED-~ .. M.. -IW£UR~WCE-CG,.x 152 F.Suppe
3d. 159 (2016); ~~UER-~ .. -QUE£~-CQMMUWlCA~GR£-CQ,.~LI.C,.. 7 743
 F.Supp.3 d. 221(201 4); GLQ~~~~~ECMTz 131 s.ct. 2060 (u.s.201 1).


           (5) EXHIBIT , "RA.NDOM MASS KILLING S". THIS DOCUMENT SUB-
 STANTI1\TES THAT NOT EVEN THESE CLAIMS M.?.\DE IN THE DOCUMENTS
 REIF-\.TED TO THE MASS KILLINGS CAN BE DEEMED FRIVOLOUS DUE TO
 THE RECENT INVESTIGATION DONE BY THE F.B.I. RELATED TO THIS
 ISSUE WHICH A.ID TO SUPPCiRT THE CLAIMS IN Ci~SE 2013-CP -400-008 4
                                      5-of-20
     Case 1:14-cv-14176-ADB Document 576-1 Filed 10/03/18 Page 8 of 22
'THOUGH THE DEFAULT STILL VALIDATED THEM. IT CAN NO LONGER BE
CONSIDERED A CONCLUSORY CL~IM.

       (6) EXHIBIT, "SOVEREIGN CITIZEN'.""--NOT!" •. THIS IS THE                   r,


[85] P~GE DOCUMENT DATED OCTOBER 2, 2009e THIS PROVES WE ARE
NOT ASSERTING A "SOVEREIGN CITIZEN" CLj\-IM, OR ARE WE ARGUING,
"THEOCRATIC LAW". IT IS FOREIGN LAW DEFt:\ULTED ON UNDER RULE
44 OF S.C. RULES OF CIV. PRO., AS WELL AS FEDERAL PROBATE L~W,
ALSO COMMON LAW AND CONTRACT LAW NOW PROTECTED UNDER ~RTICLE
1 SECTION 10 AND ARTICLE IV§ 2 OF THE U.S. CONSTITUTION.,

       ( 7 ) EXHIBIT,   11
                             0084 # 1 " • THE [32] PA:GE COMPLf-\,INT DATED
JANUARY 9, 2013.

       ( 8) EXHIBIT,    11
                             0084 # 2". THE [73] PAGE COMPLAINT Df.lt-TED
NOVEMBER 10, 2012.

       ( 9 ) EXHIBIT,   11
                             0084 # 3". THE [96] PAGE COMPLAINT DATED
JULY 25, 2012.
                                       11
       (10) EXHIBIT, "UNITED NATIONS# 1 ., THE [42] PAGE UNITED
N~TIONS DOCUMENT DATED JULY 1, 2009.

       ( 11) EXHIBIT, "UNITED NA.-TIONS # 2 11 • THE [ 21 ] PAcGE FOLLOW
UP UNITED N~TIONS DOCUMENT D~TED DECEMBER 25, 2009.
                                                11
        (12) EXHIBIT, 11 2010-CP-17-081              •   THE [41] PAGE COMPLAINT
D~TED JANU~RY 28, 2010.

       (13) EXHIBIT, 11 0084 # 4 11 • THE [19] PAGE COMPLAINT IN
OR THAT M~KE UP Ct:\SE 2006-CP-400-3568.

        (14) EXHIBIT, 11 0084 # 5 11 ., THE [38] PAGE COMPLAINT THA-T
MJ~KE UP CASE 2006-CP-400-3569.,

       PLEASE TAKE NOTICE. CASES 2006-CP-400-3567, 3568, 3569
                                                          11
ARE NOT THE ORIGINAL CASE NUMBERS. SEE EXHIBIT, "RAGE# 1 •
THEY CRIMIMLLY DISMISSED THESE (3) CASES IN THE STATE COURT.
THE FEDEFAL COURT IN KENTUCKY REOPENED THEM AND REMANDED THEM
CRE~TING THESE NEW CA-SE NUMBERS IN 2008. THEREFORE, COLLATER~L
ESTOPPEL ATT~CHES AND THEY CANNOT BE DISMISSED OR CALLED FRIVO-
LOUS BEING PETITIONED REMOVED TO THIS CASE PURSUANT TO 28 u\,s.,c.,
§§ 1443(1), 1602-1612 ET. SEQ. AND 2679.

       (15) EXHIBIT,         11
                                  0084 # 6 11 • THE [38] PAGE.DOCUMENT DATED
NOVEMBER 22, 2010.

       ALL OF THESE DOCUMENTS MAKE UP CASE 2013-CP-400-0084.
COLLATERAL ESTOPPEL ATTACHES TO ALL OF THESE CLAIMS WHICH IS
WHY THE DEFENDANTS IN THIS CASE MUST BE PERMITTED AMENDED TO
EST~BLISH THE JURISDICTIONAL FACTS. WE OBJECT. THE CASE WAS
INITIALLY FILED TO LIST ALL OF THESE DEFENDMTS BUT THE COURT
IN ACTS OF FRAUD LISTED THEM INCORRECTLY TO MAKE THE CASE APPE~R
FRIVOLOUS. THE CONSPIRING JUDGES i.\TTl!CKED MUQUIT' S P,.ND THE OTHER
PARALLEL PLAINTIFFS DUE PROCESS MATTERS TO PREVENT THESE CLAIMS
FROM ENTERING THE STATE AND FEDERAL COURTS. THE [180] DAY ISSUE
ARGUED IN THE MUQUIT C~SE'IS CLEARLY SEEN IN EXHIBIT, "R~GE
# 1 11 • THE COURT CANNOT IN ACTS OF FRAUD Ci!\.LL THESE CLAIMS FRIVO-
                               b,-of-20
           Case 1:14-cv-14176-ADB Document 576-1 Filed 10/03/18 Page 9 of 22
    'LO'US WHERE THEY A-LL WERE DEFAULTED ON WITHOUT FIRST GIVING THE
    REQUIRED EVIDENTIARY HEARING TO FURTHER ESTABLISH THE CLAIM
    OF ESTOPPEL AND GIVE THE DEFENDANTS AN OPPORTUNITY TO RESPOND.
    A NON PARTY TO THE A:CTION C~N CLAIM ESTOPPEL. JUDGE- AUSTIN ABUSED
    HER DISCRETION IN ACTS OF FR.AUD UPON-THE COURT BY BLOCKING THIS
    FILING To AID_ HERt6ttoRTS A-VOID SUIT A.ND To NEGATE HER EXCLUSIVE
    JURISDICTION AS TRUSTEE. THE DOCUMENTS MUST BE PERMITTED TO
           '--
    BE ENTERED INTO THE COURT RECORD TO ESTABLISH THE ESTOPPEL WHICH
    IS A JURISDICTIONAL CU\IM WHICH CANNOT BE WAIVED ONCE ASSERTED
    AND THE DOCUMENTS BE NOW FILED IN THIS CASE. THEY HELD THESE
    STATE CASES IN LIMBO SINCE 2005 VOIDING THEIR JURISDICTION FOR
    UNCONSTITUTION\L ACTION, ~E£~-v.-2~WK-O~--AM ERICA-W,~. 7 2015
    WL 5124463(E.D.N.Y.20 15}; WGRKMAW-~.-CIX¥-G~~£¥R~CU£E 7 2015
    WL 300435(N.D.N.Y.201 5}; ~EAS~IE-~Q~5-Yw-MGW£~ER-EWERG~-CG. 7
    2015 WL 736078 (S.D.N.Y.2015).


           WE OBJECT TO ANY CLAIM OF FRIVOLOUS. ONCE THESE DOCUMENTS
    ARE FILED IN THE COURT RECORD THE COURT MUST SERVE THE DEFENDANTS
    AND CONDUCT A HEARING TO ADDRESS THE CI.AIM OF ESTOPPEL BEFORE
    ANY SUCH CLAIM CAN BE MADE DUE TO THE DEFAULT, THEIR FRAUD,
    OBSTRUCTIVE AND DILATORY BEHAVIOR PLACING THEM IN FORFEITURE,
    u.£.-v.-~ANEr 75 u.s. 185, 200-01, 19 L.Ed. 445, 449 (U.S.1868};
    LQQWE¥-v.~CI~¥-G~-WI~MIWG~GW-QE~. 7 723 F.Supp. 1025 (D.C.Del.
~   1989); IW-RE~-RIGGLEx 389 B.R. 167 (D.Coloa2007); IW-RE~-~UWQICK 7
    303 B.R. 90 (E.D.Va.2003). THE COURT IS BARRED FROM RAISING
    ANY ISSUE WHICH WAS ADJUDICATED IN A FORMER SUIT AND ALL ISSUES
    WHICH COULD HAVE BEEN RAISED IN THAT FORMER SUIT. THE ESSENTIAL
    ELEMENTS OF RES JUDIO~T~ OR ESTOPPEL ARE IDENTITY OF PARTIES,
    WHICH IS WHY IN FRAUD THEY LISTED THE DEFENDANTS INCORRECTLY,
    IDENTITY OF SUBJECT MATTER WHICH IS WHY AUSTIN BLOCKED THE FILING
    OF THESE DOCUMENTS, AND ADJUDICATION IN A FORMER SUIT AS IS
    DONE VIA EXHIBITS, "JUDGE LEE #'S 1-4" AND EXHIBITS, "0084 ET.
    AL.,". ONCE A-COURT HAS DECIDED AN ISSUE, SUCH AS THE ESTABLISH-
    ING OF THE VA.LID I TY OF THE FILING OF THE AFFIDAVITS OF F1"!\CTS,
    WHICH IS AN ESSENTIAL FACT AND LAW NECESS~RY TO ITS JUDGMENT.
    THAT DECISION PRECLUDE RELITIGATION OF THE ISSUE AND EVERYTHING
    RELATED TO IT, IN    A SUIT ON   A- DIFFERENT C~USE OF /\CTION INVOLVING
    A P~RTY TO THE FIRST CASE, IN-RE~-~U¥ 7 552 B.R. 89 (DSC.2016);
    R~¥-GRQU~~M~WA~E MEW~r-IW~.-VT-£~HE IQERr--F.Supp.3d.--, 2018
                                     7 -of-20
            Case 1:14-cv-14176-ADB Document 576-1 Filed 10/03/18 Page 10 of 22
      WU 655595(EoD.Pa.201~); £~R~-X-WIJ;,£QWr-~~~EL~~W'I'y-V•-~a~RI..E£~QW
      GQUW~¥-£QMQQ~-Ol£~RlG'I'-RE£~QWQEW~r--SoE.2d.--, 2017 WL 1075196
      (S.C.2017); ~~RQWIGK-K.-2~NK-GR-~MERIC~-W.~~T 2016 WL 3563083
      (DSC.2016); KEARWE¼-v.-~QLE¥-AWO-I..ARQIWER-LL~~r 2016 WL 5405552
      (2016).

                (16) EXHIBITS, "RAGE #'S 1-3 11 • THE [34] PAGE DOCUMENT;
     THE INTAKE SHEET FROM SLED FILE# 5501014; THE TESTING DNA CASE
     04-385. THESE TOO, A.RE A PART OF THE PLEA.DINGS IN CASE 2013-
     CP-400-0084. THE [34] PAGE DOCUMENT AND CASE WAS ONE OF THOSE
     REMANDED FROM THE FEDERAL COURT ESTABLISHING CASE 2006-CP-400-
     3567 AND RE-FILED ESTABLISHING O~SE 2013-CP-400-0084. IT IS
     DEFAULTED ON. COLLATERAL ESTOPPEL ATTACHES. WHAT THE HECK IS
     A QUESTION MARK DOING BY THE WORD 11 TMUM/.\. 11 IF THE KING-KHALIFAH' S
     CHILD DIED FROM AN ALLEGED BEATING!!! THIS IS WHERE THE EVIDENCE.
     OF ACTUAL INNOCENCE IS RELl~TED TO THE KING-KHALIF,;H THAT MUQUIT
     AND THE PARALLEL PLAINTIFFS TRIED TO OBTAIN AND FOR WHICH THEY
     AT'I'A:CKED OUR DUE PROCESS MATTERS TO PREVENT IT FROM SURFACING.
     LOOK AT PAGE [17] OF THE [34] PAGE DOCUMENT. THIS IS THE ORIGINAL
     SOURCE OF THE [180] DAY RULE AND ISSUE WHICH WAS MODIFIED IN
     EXHIBIT, "JUDGE LEE # 2". THE DOCUMENT ESTABLIS.HING THE DEFAULT
     IN CA.SE 2013-CP-400-0084. COLLATERM, ESTOPPEL ATTACHES TO THE
     MUQUIT CASE J\S A NON PARTY WHERE JUDGES AUSTIN AND HARWELL SAT
     UPON AS WELL AS THERE BEING AN EXISTING BRADY VIOLATION IN THE
     CRAWFORD CASE THEY CONSPIRED IN CONCEALING IN ACTS OF FRAUD
     UPON THE COURT BECAUSE WE SOUGHT TO AID HIM AND HE SOUGHT TO
     AID US. THIS REQUIRES THEIR RECUSAL, BUT JUDGE AUSTIN IS !D'a'tl.l
     REQUIRED TO REMAIN As TRUSTEE, WJ;I,,I,,J;~MS-l.r,.-~i:WW.5¥I..},G\.WIAr 1 3 6
     s.ct. 1899, 195 L.Ed~2d. 132, 84 u.s.L.W. 4359(U.S.2016); UWI'l'EQ
     £rAXE£-Vw-QUIWQWE£r 2016 WL 4413149, * 6+ (S.D.W.Va.2016); 28
     u.s.c. § 455; I,,;J;'I'EK¥-V..-U~'I'EQ-£~.l;\,~E--r 510 u.s. 540, 114 s.ct.
     1147(U.S.Ga.1994); KGI.GN-IWQU£~RIE£~INC,-~w-E,I,.-Oy~QWX-Q@-WEMQYR
     &-t;;;G-r 748 F3d. 160 CA4 (Va.2014); IW~J?:.E ... -£¥W~~x .. 1n~.II.I.I~W-GQRQRJi...
     'l';!;GWr 2016 WL 7177615 (D,.Md.2016).

              RULE 15(a)(1)(C)(1)(B)(d) PROVIDES: A PARTY, MAY AMEND
      ITS PLEADING ONCE AS A MATTER OF COURSE. AN i:;MENDMENT TO A PLEA.D-
      ING RELATES BACK TO THE DATE OF THE ORIGINAL COMPLAINT WHEN
      THE AMENDMENT ASSERTS~ CLAIM OR DEFENSE TH~T ~ROSE OUT OF THE
      CONDUCT, TRANSACTION, OR, OCCURRENCE SET OUT--OR ATTEMPTED TO
      BE SET OUT IN THE ORIGINAL PLEADING. ON MOTION /'\ND REA:SONABLE
      NOTICE, THE COURT MAY, ON JUST TERMS, PERMIT A P~RTY TO SERVE
     A SUPPLEMENT PLEADING SETTING OUT ANY TRANSACTION, OCCURRENCE
     OR EVENT THAT HAPPENED AFTER THE ~~TE OF THE PLEADING TO BE
     SUPPLEMENTED. THE COURT MAY PERMIT SUPPLEMENT~TION EVEN THOUGH
     THE ORIGINAL PLEADING IS DEFECTIVE IN STATING A CLAIM OR DEFENSE.
     ALL CL!\IMS, ISSUES, DEFENSES, CAUSE OF ACTION, MOTIONS, PETITIONS
     ETC., THAT ARE ARGUED WITHIN ANY DOCUMENT NOW ATTACHED TO THE
     FACE OF THIS PLEADING ARE MOTIONED SUPPLEMENTED TO THE ORIGINAL
.,   COMPLAINT. THIS IS NOW OFFICIALLY GRANTeD BY EXERCISE OF THE
     SUPERSEDING i!\TTORNEY, JUDICIAL .AND LEGISLATIVE POWER AND AUTHOR-
      ITY OF THE FOREIGN SOVEREIGN CROWN. THE JUDGES CANNOT BRING
      US Be;FORE THIS COURT IN VIOLATION OF THE TERMS IN WHICH WE DIC-
      ~~TE. ALL NON FRIVOLOUS ISSUES MUST NOW BE ADDRESSED AS IS OUT-
      LINED WITHIN ALL DOCUMENTS NOW BEFORE THIS COURT, 'l'QI.2ER~-v.
      £~EVEN£GWr 635 F3d. 646 (4th.Cir.2011); RQX-v.-UIGE 7 563 U.S.
       82 , 131 s.ct. 2205(u.s.2011 >; ~1J~:&,ti:.W-v .. -12;i;1.~,nH~I..\;;~s;R 7 563 u.,s.
     170, 131 s.ct. 1388, 179 L.Ed.2d. 557(U.S.2011); 28 u.s.c. §
      1602-16012 ET. SEQ ••
                                     8 -of-20
             Case 1:14-cv-14176-ADB Document 576-1 Filed 10/03/18 Page 11 of 22
                 (17 & 18) EXHIBIT(S), "4TH.CIRCUIT WITHDRA.WN 11 • THIS IS
    THE [56] PAGE AFFIDAVIT DATED MAY 8, 2018 WHICH                     w~s   PREVIOUSLY
    SERVED ON 'IHE 4TH. CIRCUIT AND JUDGE AUSTIN; foND EXHIBIT,
   "TRUSTEE", THE [26] PAGE M~NDAMUS THA:T ESTA-BLISH CASE 16-2299.
  WE OBJECT TO JUDGE ~USTIN, IN CLEAR ACTS OF FRI\.UD STl'\:TING THE
 4TH. CIRCUIT CASES WERE DISMISSED FOR F~ILURE TO PROSECUTE.
BY THESE DOCUMENTS IT IS CLEAR THE CASES WERE VOLUNTARILY WITH-
    DRAWN FOR 'IHE SOLE PURPOSE OF ESTABLISHING ALL CASES BEFORE
   HER AS TRUSTEE. THIS FRAUD, REMAINING SILENT ON THESE M~TERI/~L
   FACTS IN VIOLATION OF 18 U.S.C. §§ 242 AND 1001, Ti:\.INTS THE
 ORDER(S) RENDERING THEM UNCONSTITUTION!~L ,d\.ND VOID. JUqGE AUSTIN
    CONSPIRED TO DIVIDE HER LOYALTIES AND CIRCUMVENT HER DUTY TO
   ACT AS TRUSTEE IN VIOL,l~TION OF HER OATH OF OFFICE AND FEDERAL
    LAW, ~IF~M-'JiW:J;RQ,-2GW~GR.P 11,... ,_:i;;n,n;~EJA:~mE:i'Ji:'ERr 134 s.ct. 2459, 189
    L.Ed.2d. 457(U.S.2014);FG2E£-llw-~GR2E£r 341 P.3d. 1041, 2015
   Wy. 3 i   JAN., 2015; ~R1J£~EE5-G~-QAR'L'H~~-v,,, -WG~H;}WARDr
    17 U.S. 518, 1812 WL 2201.


              °'REFERRING BACK TO THE BRA.DY VIOIA.TION IN THE CRt'\WFORD
   CASE FOR THEY ATTACKED MUQUIT AND THE PARALLEL PL!-;INTIFFS TO
 PREVENT THAT EVIDENCE OF ACTUAL INNOCENCE FROM BEING REVEALED
 WHICH IS ALSO DEFAULTED ON UNDER CASE 20l3-CP-4O0-0084. FAILURE
    TO DISCLOSE MATERIAL EVIDENCE SUCH AS THE SLED FILE AND THE
   MIRANDA FORM RELATED TO THE CRAWFORD ALLEGED STATEMENT M~DE
   AT TRIAL IN VIOLATION OF S.C. CODE ANN.§§ 19-1-80, 19-1-90
  OR TEST THAT DNA IN VIOLATION OF S.C. CODE.ANN.§§ 17-28-350,
  17-28-70, 17-7-25A.ND 23-3-635 IS FRA.UD A.ND THEY ATTACKED OUR
 DUE PROCESS RIGHTSTO ACCESS TO THE COURTS IN RETALIATION IN
    VIOLATION OF_ 42 U.S.C. § 12203(a)(b) OF ADA BECAUSE WE AIDED
   HIMl~ND HE AIDED USIN THE FREEEXERCISE OF CONSTITUTIONALLY
 PROTECTED RIGHTS. THE EVIDENCE IN QUESTION IS SUFFICIENT TO
 UNDERMINE THE CONFIDENCE OF THE VERDICT, AND ALL OF THIS IS
    DEFAULTEDON UNDER CASE 2013-CP-400-0084. THE SUPPRESSION OF
   EVIDENCE BY THE PROSECUTOR FAVORABLE TO THE ACCUSED UPON REQUEST
    VIOLATES DUE PROCESS, IS UNCONSTITUTIONAL AND VOIDS JURISDICTION
    WHERE THEEVIDENCE IS MATERI~L TO GUILT OR PUNISHMENT, IRRESPEC-
   TIVE OF GOOD OR BAD F~ITH OF THE PROSECUW~, WEARR¥-v.-~AINr
  136   s.ct.       1002, 194 L.Ed.2d. 78 (U.S.2016); tl'NI'I!E.Q~£'I'A'I!ES-v-.-
  ~          :, •• '.!_   .:fl',          ·   q,· -of-20
         Case 1:14-cv-14176-ADB Document 576-1 Filed 10/03/18 Page 12 of 22
                   ( 1 9) EXHIBI T, "NEW JERSEY ". THIS IS THE [ 2 7] P,AGE AFFIDA -
      VIT DATED JANUi\RY 1 6, · 201 8., WE OBJECT 'IO THE PLRA AND . OR /\EDP~
       BEING USEDTO SEPARATE US OR BAR US FROM SEEKING CLASS ACTION
   CB"g-TIFICA.TION OR US BEING REQUIRED TO E)(H\UST VIP. THESE PROVI-
       SIONSe THESE PLEADINGS PURSUANT TO FED. RULE 5.1 CONSTITUTE
     A CONSTITUTIONAL CHALLENGE TO A STATlJrE .AND NOTICE , CERTIFI CATION
       AND INTERVENT.rON. THIS DOCUMENT AS WELL AS THE ORIGINAL COMPLAINT
      R!~ISE THAT CONSTITUTIONiiL CHALLENGE AND FEDERAL QUESTION THAT
       IS TO BE Pil~CED BEFORE A JURY UNDER FEDERI\L RULE(S ) 38 AND 39 • .
      FOR THE JUDGE TO MAKE USE OF THESE PROVISI ONS IN HER DETERMINA-
      TIONS WHEN THEIR UNCONSTITUTIONALITY IS BEING QUESTIONED, WHICH
      IS A M1\TTER FOR THE JURY, NOT THE JUDGE, IS AN.ABUSE OF DISCRE -
    . TION, AN 1::\.CT OF FRAUD UPON THE COURT, WHICH VOIDS YOUR JURIS-
      DICTION FOR DUE PROCESS VIOLAT ION. WE OBJECT . RULE 38 PROVIDES
   THE RIGHT TO A TRIAL BY JURY AS DECLqRED BY THE 7TH. AMENDMENT
  TO THE CONSTITUTION OR AS PROVIDED BY FEDERAL STATUTE IS PRESUMED
  TO rHE PARTIES INVIOLA.TE. ON ANY ISSU'E TRTABLE OF RIGHT BY JURY,
      A PARTY MAY DEMAND A JURY TRIAL FILING IT IN ACCOROONCE TO RULE
       5(d) WHICHWE DID. THE COMPLAINT DEMANDED JURY TRIAL. A PROPER
     DEMAND FOR A JURY TRIAL ON AN ISSUE MAY ONLY BE WITHDRAWN WITH
    OUR CONSENTWHICH YOU DON'T HAVE. WE OBJ~CT . THE ISSUE OF PLRA
 AND OR AEDPA MUST BE PIACED BEFORE A JURY BEFORE THE COURT CAN
  MAKE USE OF IT. FEDER.AL QUESTION EXIST. DO THESE LEGISLA TIVE
  PROVISI ONS DISPROPORTIONATELY TARGET AFRICA N AMERICJ\NS TO THEIR
  DETRIMENT AS DEMONSTRATED BY THE EVIDENCE G~THERED BY MICHELLE
 ALEXANDER 1::\.ND THE DOCUMENTARY "1 3 11 WHI~H AIRED ON PBS IN VIOLt\-
  TION OF THE U.S. CONSTITUTION? AS PROVIDED BY FED. RULE 39 A
.:fURY TRIAL IS REQUIRED TO ADDRESS THIS ISSUE, NOT A JUDGE. THIS
   \OIDS YOUR ORDER( S) BY YOUR FRAUD; WEI.~. ...a..AN K-NvA T-V,..
  Ft\Rl\G- 2016 WL 294456 1 (N.C.20 16); WEJ;;rQI.E-l.Z'..--bI:l/.UU,.E£~GN-bGU:ITT:¥
   £~E~IFF -GFFIC Er 2014 WL 215523 5(DSC. 2014); BAI.I.-¥ ... -aX~I.Eb R~FX
  I:l©l,i\E.£7-J;,,Lb.-7 Fed. Appx' 7 2 0 CA4 (Va.201 4) ; ~GNE¥- ¥ .. -I.as;:u;,I
                                                                                       .E
  BANK--W ~X!'.'.-A£ £!NT 36 F.Supp .3d. 657(DS C.20.14 ); bGGI2ER -1t .. -IiARIU£
   137 s.ct. 1455, 197 L.Ed.2 d. 837, 85 u.s.L.W . 4257(U .S.2017 ); 7
  B~                      ~                                 .
  ~-GF-A MERJ;b A-bGR1 2 ... -V ... -MIA.ll4I -FI.t~...., 137 s.ct. 1296, 197 L Ed.2d.
   6 78 1 85 U.S. L. W., 42 2 7 (U.S. 201 7) ; QQIJN~¥-GR~<:;:GGK-l.Z' ...... B~I~rK-AM~RI<;::\.
  bG~~ ... 7 2018 WL 156172 5(2018 ).

           (20-24) EXHIBI T, 4TH. CIRCUIT FRAUD #1". THIS IS THE
 [10] PA.GE AFFIDA VI1 DATED JANUARY 12, 2018; EXHIBI T, 11 4th. CIR-
 CUIT FRAUD # 2". THIS IS i-m2 [20] PAGE 1\FFIDA VIT DA.TED MARCH
 28 1 2018; EXHIBI T, 11 4TH CIRCUIT FRAUD# 3 11 • THIS IS THE [14]
 PA.GE AFFIDA VIT DATED JULY 2, 2017; EXHIBI T, 11 1140 # 1". THIS
 IS THE [ 23] Pi\GE AFFIDA.VIT Dt\TED JULY 8, 2017; EXHIBI T, "WOOTEN
AND MA.RCHi::\.NT FRAUD". THIS IS THE [24] PAGE AFFIDA VIT DATE D~
 FEBRUARY 26, 2018. w~ OBJECT TO ANY REFERENCE TO O\SE 9:17-cv -
1140-TL W-BM BEING USED BY THIS COURT EX"CEPT TO RENDER THEM VOID.
ALL P.7\RALLEL CASES INVOLVED BY THIS ACTION ARE BEING COLIATERALLY
ATTACKED FOR FRAUD UPON THE COURT. i\USTIN BLOCKED THESE ~
  FILINGS TO PROTtii:CT HER COHORTS FROM SUIT AND TO MAKE THE CASE
APPE!~R FRIVOL OUS. THE.$E CAUSeS ARE NOW SOUGHT SUPPLEMENTED TO
 THIS CASE. YOUR ACTIONS' REQUIRE SANCTIONS WHICH WE MOTION FOR,
 AS WELL AS RECUSAL, ~I.IJE-£ .K{-~R~ ~EI.-AN Q-TGIJR £7-I.L~. -v.-AL-~ A¥¥ARr
  --Fed. Appx'- -, 2015 WL 1451636 CA4 (Va.201 5); BAR~QW-v.-~OLGA~E
 ~::\.LMQ ~~~s~~G .x 772 F3d. 1001, 90 Fed. R. SERV.3 d. 85 CA4
                                                                     (Md.
  2014).

           (25-28) EXHIBI T(S), "FOREIGN SOVEREIGN #'S 1 A.ND 2".
                                   10--0f-2 0
       Case 1:14-cv-14176-ADB Document 576-1 Filed 10/03/18 Page 13 of 22
. , THIS IS THE [ 70] PAGE AFFIDAVIT tJATED OCTOBER 5, 2017 AND THE
 [4] PAGE f.\FFIDAVIT DATED DECl=MBER 20, 2017. THESE TWO DOCUMENTS
 WERE. PREVIOUSLY SERVED ON THE COURT IN PRIOR PLEADING; EXHIBIT(S).
 , "INTERVENTION AND APPEi\-L NOTICE". THIS IS THE [ 11 ] P1".\:GE DOCU-
 MENT DATED JULY 28, 2018 AND THE NOTICE SEEKING LEAVE TO APPEAL
 FOR CR~WFORD AND HIS MOTION TO INTERVENE. IT IS ATTACHED TO
 THE FACE OF THIS OOCUME~T AND SUPPLEMENTED TO THE ORIGINAL COM-
 PLAINT TO ESTA-BLISH HIS SIGNATURE A.ND INTENT TO JOIN IN APPEAL
,'\ND INTERVENE; EXHIBIT 1 "LEGl'-\.L COUNSEL.-". THIS IS THE [ 4 0] PAGE
DOCUMENT Di'.\TED JANUi'.\RY 1, 2018. PURS'Ul\.NT TO FED. RULES 18, 19,
2.0 AND 24 I, LAWRENCE L. CRAWFORD, AS NOTED            B''f   MY SIGNATURE
 ON THESE~TT~CHMENTS TO THE ~~CE OF THIS DOCUMENT, MOTION TO                      ·
INTERVENE AND ALSO t~CT AS LEGAL COUNSEL FOR MUQUIT. THUS, WE
 OBJECT TO ANY CLi'UM MUQUIT O:'.\.N MOVE FORWARD WITHOUT CRAWFORD.
 I BRING THE COURT I S i'.\TT~Ni ION TO P,i]-\.GE ( S) [ 3 9] THROUGH [ 5 9] OF
 THE [70] PAGE DOCUMENT DATED OCTOBER 5, 2017. I, JAHJAH AL MAHDI,
 GIVE-ALL PARTIES JUD!CIAL NOTICE. I AM OFFICIALLY INVOKING ,AND
 EXERCISING ALL SUPERSEDING 1:;TTORNEY, JUDICIAL ,-;ND LEGISLATIVE
 POWER OF THE FOREIGN SOVEREIGN CROWN BINDING UPON THIS COURT
1:;ND NATION BY THE DeFAULT EMERGING FROM O~SE 2013-CP-400-0084.
 UNLESS THE DISTRICT COURT OO•NDUCTS A HEARING AND THE PA:RTlES
 DEMONSTRATE THEY MADE TIMELY CHALLENGE TO DEFEAT EXHIBITS, "JUDGE
l.EE #'S 1-4" THIS COURT IS BARRED FROM CHt-".\LLENGING THIS. A STA:TE
 MAY NOT EXCLUDE A PERSON FROM PRACTICE OF IAW AS WAS LEGALLY
 PETITIONED FOR, OR OTHER OCCUPATION, SUCH AS LAWGIVER OF GOD,
 IN A M1'\NNER ·oR FOR REJ-;SONS THJ:;T CONTRi~VENE THE DUE PROCESS OR
 EQUAL PROTECTION OF THE LA.WS CLlWSE. SUCH ACT WOULD DEMONSTRATE
 AN INVIDIOUSLY DISCRIMINATORY ANIMUS BEHIND RELIGIOUS AND RACIAL
 HATRED AND IT WOULD VIOLA.TE THE U.S. SUPREME COURT HOLDINGS
 UNDER M~£~ER~lEGE~~~E~$~C~-~1:Q,.._~~-GG~QR~ QO-GlVIL-RI~~~£-~QM-
 ,!l~~~Q~7 2018 WL 2465172, 18 Cal. DAILY Op. Serv. 5293(U.S 2018),
 ILLEGALLY FORCING THE KING-KHALIFAH TO BREA.CH HIS FIDUCIARY
 DUTY WHEN I, Y,'l.HYA MlJQUIT 6 WANT HIM AS MY COUNSE,L OF CHOICE.
 SEE. £.lRE£-K.-£GMQQ~£r--F.Supp.3d.--, 2017 WL 4174774{DSC 2017);
 R~~gi~~-~~u.M~S~~.~~RIC~.QE.CQLUM2I~x -IWG .. r F.Supp.3d., 2016
 WL 6124679(D.C.Md.2016); SCMWARE~vT-~Q~RQ-G~-EX~M.-OR-iW~;g
 QR-W,..M-,z.   u.s. 232 77 s.ct. 752,
                353                             64 A.L.R.2d. 288, 1 L.Ed.2d.
 796   (U.S.1957); ~~@~3¥rrn~I~~Nr             2017 WL 3710066(D.C.Nev.
 2017); VIR~IWI~-~Q4RQ-GR-MEQlGlNE-~T-ZAGKRl£ GNz 67 Va.
                                     11-0f-20
            Case 1:14-cv-14176-ADB Document 576-1 Filed 10/03/18 Page 14 of 22
...    Ap'p. 461, 796 S.,E.2d. 866(2017); QQE-ll,..-RQt;;EJ1L~r 139 F.Supp.,3d.
       120 (D.c.c.2015); ~Q~J;.£-11 ... -VlRGINIA.-2,a,._Qii:~~A.R-EX~.MlWER£r 811
       F.Supp.2d. 1260(E.D.Va.2011). IT IS MUQUIT'S AND CRAWFORD's
       P0SITION THAT THE DEFAULT ,ACTS AS A LICENSE TO PRACTICE LAW
       WITHIN ALL (50) STATES AND.WITHIN (193) COUNTRIES DUE TO THE
       UNITED NATIONS ALSO BEING" P~RTY TO THE DEFAULT.

               THEREFORE, W~ OBJ~CT TO ANY CLAIM THE CLERK IS NOT TO
      SEND.CRA.WFORD COPIES OF PLEADINGS FROM THIS COURT. I, LAWRENCE
      CRAWFORD, AM "LEGALLY" ATTORNEY ON THIS CASE, SINCE I PETITIONED
      FOR THIS RIGHT UNDER CASE 2013'-CP-400-0084' AND WON UNLESS THIS
      COURT CONDUCTS A HEARING TO DETERMINE OTHERWISE AS THE LAW RE-
      QUIRES OR THIS COURT IS P~OCEDURi\LLY BARRED FROM CHALLENGING
      THIS. IT WOULD CREATE A STRUCTURAL ERROR AND VOID THIS COURT'S
      JURISDICTION FOR DUE PROCESS VIOLATION. WHEN A DEFENDANT IS
      DENIED THE RIGHT TO SELECT HIS OWN ATTORNEY, THE PRECISE EFFECT
      OF THE VIOLATION CA:NNOT BE ASCERTAINED, AND BECAUSE THE GOVERN-
      MENT WILL, AS A RESULT, FIND IT ALMOST IMPOSSIBLE TO SHOW TH;\T
      THE ERROR WAS ffi~RMLESS BEYOND A REASONABLE DOUBT, THE ERROR
       IS DEEMED STRUCTURAL. A VIOLATION OF THE 6TH. AMENDMENT RIGHT
      TO EFFECTIVE REPRESENTATION OR VIA THE APPLICABLE STATUTE IS
      NOT COMPLETE UNTIL THE DEFEND•:\NT IS PREJUDICED. MUQUIT w,is PREJU-
      DICED BECAUSE YOU BLOCKED ENTRY OF THE DOCUMENTS BY CRr~WFORD
      THAT MUQUIT NEEDS TO ARGUE THE ESTOPPEL AS A NON PARTY. THIS
       VOIDS YOUR JURISDICTION FOR UNCONSTITUTIONAL ACTION. RULE 24
       PROVIDE THAT ON TIMELY MOTION THE COURT MAY PERMIT ANYONE TO
       INTERVENE WHO CLAIMS AN INTEREST RELATED TO THE PROPERTY OR
       TRANSACTION TH.AT IS THE SUBJECT OF THE .ACTION, AND IS SO SITUATED
      THAT DISPOSING OF THE ACTION MAY AS A PRACTICAL MATTER IMPAIR
       OR IMP.EDED THE MOVANT' S ABILITY TO PROTECT ITS INTEREST I UNLESS
       EXISTING P1\RTIES ADEQUATELY REPRESENT THs'\T INTEREST. MUQUIT
      (::ANNOT ADEQUATELY PROTECT THE KING-KHALIFAH'S INTEREST AS FIDU-
       CL~RY WHICH IS EVIDENT BY JUDGE AUSTIN CONSPIRING TO BLOCK THE
       FILING OF THE ESTOPPEL DOCUMENTS. I, LAWRENCE L. CRAWFORD, BY
       THIS DOCUMENT WITH ITS ATTACHMENTS, MOTION TO INTERVENE AND
      ACT IN THE CAPACITY I LEGALLY PETITIONED FOR AND WON BY DUE
       PROCESS L,~W, WEAVER-ll-.-MA££A~~U£E~~£x 137 s.ct. 1899, 198 L.Ed.2d
       420, 85 u.s.L.W. 4433(U.S.2017); ~~REJ;,~-ll .. -~GRWx--Fed. Appx 1 -
       --, 2017 WL 4176224(3rd.Cir.2017); ~QKE-ll.-£~A~Ex--S.W.3d.--
       ' 2017 WL 5321216~

                     WE GIVE THE COURT AND ALL PARTIES JUDICIAL NOTICE. PLEASE
        BE ADVISED. THE (4) THRONES OF THE RE-ESTABLISHED GLOBAL THEOCRA-
        TIC STATE IS COMPRISED OF ALL OF CHRISTIANITY, JUDAISM AND ISLAM
       WtTH ITS ADHERENTS AS WELL AS AFRICA AND A.LL OF ITS DIASPORA.
        I, JAHJAH AL MAHDI, AM THE "BLACK MESSI/~H" FORETOLD TO COME
        BY GOD'S HOLY PROPHETS. JUST LIKE THE CITIZENS OF YOUR GLOBAL
        Nt:::i,.TIONS ARE BOUND WITHOUT THEIR CONSENT BEING BORN OR NATURALIZED
      wlVTHIN YOUR BORDERS. SO /\RE MY PEOPLE _AS THEY PERTAIN TO THE
        GLOBAL THEOCRATIC STATE IF THEY ARE OF AFRICAN DESCENT OR IF
       THEY ARE OF CHRISTIAN, MUSLIM OR JUDAISM IN ..TI:IEIR FAITH AND
       1:\DHERENCE. THESE ,:;RE THE TERMS OF "CONTRACT" , 11 COVENANT" NOW
       PROTECTED UNDER ARTICLE 1 SECTION 10 ~ND ARTICLE IV§ 2 OF THE
        U.~. CONSTITUTION. THIS, TOO, IS WRITTEN WITHIN THE KING-KHALIFAH.
       DECLARATION OF SOVEREIGNTY WHICH IS OUR CONSTITUTION AND IS
      DEFAULTED BY THE UNITED STATES AND OTHER (192) MEMBER STATES
       OF THE UNITED NATIONS. THUS, THE KINGDOM OF "IRON" WRITTEN AND
      FORETOLD IN THE BOOK OF DANIEL CHAPTER (2) VERSES (41) THROUGH
                                           12-of-20
         Case 1:14-cv-14176-ADB Document 576-1 Filed 10/03/18 Page 15 of 22
 ·ey~J
  ( 4tJ) IS LEGALLY ESTABLISHED BE:FORE THIS COURT. "THE BRA.NCH",
                                                  I

 FIDUCIARY KING-KHALIFAH, LAWGIVER AND HIGH PRIEST, WRITTEN IN
 THE BOOK OF ISAIAH 11:1-6 AND ZECHARIAH 6:12-13 OFFICIALLY MAKES
 APPEARANCE ON THE COURT RECORD, WHICH CANNOT BE CHALLENGED DUE
 TO THE DEFAULT EMERGING FROM C~SE 2013-CP-400-0084 UNTIL THE
 REQUESTED EVIDENTIARY HEARING TAKES PLACE AND THE DEFENDANTS
 DEMONSTRATETHEY TIMELY SOUGHT TO CHALLENGE THE AFFIDAVITS IN
QUESTION.


          INASMUCH, THE N.F.L., WITH ALL OF ITS OWNERS, ARE BEING
ADDED AS DEFENDANTS FOR ATTACKING MY PEOPLE, THE AFRICAN AMERICAN
 PLI\YERS, INA.CTS OF RETALIATION BECAUSE THEY SOUGHT TO EXERCISE
THEIR CONSTITUTIONALLY PROTECTED RIGHTS OF "FREE SPEECH" BY
KNEELING DURING THE PLAYING OF THE NATIONAL ANTHEM BEHIND RACIAL
ANIMUS. THEY ARE BEING SlJED FOR $1 TRILLI ON IN PUNITIVE DAMAGES
 OR THE OWNERSHIP OF (l{) N.F.L. TEAMS, SPECIFIC.ALLY, THE MIAMI
 DOLPHINS, THE NEW YORK GL~NTS, THE SAN FRANCISCO 49ERS, AND
 DALLt\S COWBOYS FOR THE PURPOSE OF HAVING Tt-J:IEM TRi\NSFERRED TO
 AFRICAN AMERICAN OWNERSHIP. YOU HAVE 70% AFRICAN AMERICAN PLAYERS
 BUT NO AFRICAN AMERICAN OWNERS OF THESE TEAMS YOUR NATION GET
 FILTHY RICH OFF OF? THIS DEFIES JUSTICE AND Fi\IRNESS. LETS FIX
THIS. LET THE AFRICAN AMERIO:;NS OF THIS NATION GET THAT. ALL
 PROFITS OVER WHAT IS NECESSARY TOMl:\.INTAIN THESE TEAMS WILL
GO TO THE HISTORICALLY BLACK COLLECES AND UNIVERSITIES AS WELL
 AS TO HIG:I SCHOOLS AND DEVELOPMENT IN MAJORITY BLACK NEIGHBOR-
 HOODS TO BETTER THEIR EDUCATION AND LIVING. THE KING-KHALIFAH
gAVE YOU JUDICD::\L NOTICE VIA EXHIBIT "TRUSTEE" THAT YOUR I.Ji;ws
 /~RE NOT SOLELY YOUR OWN, THA.T THE ONE TRUE GOD IS THE ORIGINAL
 FOUNTAIN OFALL u\W AND SUCH RIGHT TO ESTABLISH LAWS WAS GIVEN
10 YOUR GLOBAL NATIONS f\S A "GRANT" WITH RESTRICTIONS WHICH
 YOU CONTINUALLY VIOLATE, GIVEN VIA ABRJ:\.HI\-M WHO IS THE FATHER
 OF MANY NATIONS AS A MEMBER OF THE SOLE CORPORATION BY THE DECREE
 OF.THE ONETRUE GOD WHO COMMANDED THAT YOUR LAWS MUST BE "JUST
AND FAIR" AND NOT VIOLATE HIS SOVEREIGNTY OVER THE EARTH. I
INFORME.D
     w,.m YOUTHAT I WOULD LEAVE YOUR NATICN.5
                                      ·       A.LONE AND NOT INTER-
 FERE YOUR LAWS OR EXERCISE OF SOVEREIGN POWER UNLESS YOUR ACTIONS
 DEFY "JUSTICE AND FAIRNESS" WHICH IS THE ESSENTI1\L TERMS OF
 THE "GRANT" GIVEN WITH RESTRICTIONS TO YOUR NATIONS. THESE CLAIMS
 /'.:I.RE AN INTRINSIC PART OF THE DEFAULT 1'\S IS SEEN IN THE [ 70]
                                    13-(Jf-20
                       Case 1:14-cv-14176-ADB Document 576-1 Filed 10/03/18 Page 16 of 22
.... .    o   I   '•




           PAGE DOCUMENT, EXHIBIT, "FOl<EIGN SOVEREIGN# 1", DATED OCTOBER
           5, 2017., I INFORillED YOU THAT IF I DETERMINED YOUR LAWS OR ACTIONS
          LlEFY _"JUSTICE .AND F1:\.IRNESS 11 , .A.ND DIRECTLY IMPi'.\.CT MY PEOPLE TO
         THEIR DETRIMENT I AM COMMJ:\NDED 1::\.ND Sl-\.Nl..TIONED BY THE ONE TRUE
                                                      _I

          GOD ASFIDUCIARY TO INTERVENE AND CORRECTs THE MATTERS RELATED
          TO THE N.F.,L. ARE BEING SOUGHT 1),,S J.'\ PART OF REPARATIONS FOR
           THIS NATIONS ,ACTIONS RELATED TO "JIM CROW" A.ND THE i;J.S., SLAVE
          TRADE,. Ms-o ...
                 WE GIVE YOU JUDICIAL NOTICE. THE·u.s. SUPREME COURT,
          WITH ALL OF ITS JUDGES ARE NOW ADDED AS DEFENDANTS IN THIS CASE
         BY DECREE OF THE SUPERSEDING ATTORNEY, JUDICIAL AND LEGISLATIVE
          POWER AND AUTHORITY OF THE FOREIGN. SOVEREIGN CROWN SEEKING IN-
          JUNCTIVE ANDDECLARA.TORY RELIEF WHICH IS GRi:\NTED BY DECREE OF
         THE. SUPERSEDr°~G AUTHORITY OF THE GLOBAL THEOCRATIC COURT. NOT
         ~NLY IS THE DETERMINATION MADE BY THEUS. SUPREME COURT RELATED
          TO SAME SEX MARRIAGE. NULL_ AND VOID. SO ARE THEIR HOLDINGS UNDER
         T-A_YM~-~.-MA
             .:s
                          WAI~r 2018--s.ct.- -, 2018 WL 3116337(U.S. 2018). IT
          l S ,~. MUSLIM BAN. IT IS UNCONSTITUTIONAL, DEFIES JUSTICE AND
           FP,IRNES J),,ND IS VOID. THE CASE OF J'~Nl~-l.l ... -AMERIC~N-'Ii!EQERA~J;QW
              Q1'-£'l'~'l'Er-CGU W~¥-AWJJ-MitJ. ..-EMI:n;.QYE~-C QIJ:W£EI..-Jlr--S . Ct. -- , 2018
              WL 3129785(U.S. 2018). THE KING-KHALIFAH Wi'.\.S PART OF A UNION.
              THE GOOD THAT THEY DO FOR THE PUBLIC, WHICH DIRECTLY IMPACT
              MY PEOPLE IS IMMEASURABL, AND OUTWEIGH ANY CONS OF THEIR EXIS-
              TENCE. IT DEFIES JUSTICE AND FAIRNESS FOR THOSE WHO REAP THE
              BENEFITS OF COLLECTIVE BARGi'.'\:l NING TO NOT BE REQUIRED TO CONTRI-
              BUTE TO BENEFIT.S THEY CONSISTENTLY EXERCISE. THE U.S. SUPREME
              COURT DE(:':ISION IS OVERRULED AND VA.C,l'\.TED AND ALL INVOLVED WILL
              BE REQUIRED TO PAY INTO THOSE UNIONS. THE CASE OF c;:1~IZEl:)1g_IJNl~EQ
              ~--~EQER~~-E~E C'l'lQW-c;:QMM! Wr 558 U.S.        310, 187 L.R.R.M.        (BNA)
              2961. THIS DIRECTLY IMPACTS MY PEOPLE. CORPORATION .MONEY IN
              THE MANNER DETERMINED IS NOT FREE SPEECH. IT IS OLIGARCHY, TYRAN-
                                                -                  ~,_~

              NICAL SPEECH WHERE THE FEW IN WEALTH AND POWER SUBDUE OR SILENCE
              THE MANY W:IO Dom NOT HAVE SUCH WEALTH AND POWER WHICH SPITS
         IN THE FACE OF THE TRUE CONCEPT OF A DEMOCRACY. BY YOUR ACTS
         YOU'VE PLACED UNLIMITED POWER IN THE HANDS OF A FEW, THE RICH,
         AND THE AVERAGE AMERICAN AS IS DEMONSTRATiW BY RECENT EVENTS,
               IS CONTROLIED POLITI(.ALLY 1 SOCIALLY AND ECONOMIQ:\LLY BY CORPOR~TE
              INTEREST AND GREED AS YOU CONTINUALLY RAPE THE PLANET., IT IS
          OVERRULED AND VACATED. THE PRIOR 4AW BEFORE THIS RULING STANDS.
                                       14-of-20
               Case 1:14-cv-14176-ADB Document 576-1 Filed 10/03/18 Page 17 of 22
...
             THE C~SE OF F~£MER~~~ ~UWI~ER£I l'¥-GR-l'EX ~£-A~-~U£l' lW 570 U.S.
                                                                       7
             297, 133 s.ct. 2411(U.S. 2013). FOR THE RECORD, COLOR CAN AND
             SHALL BE USED TO ESTABLISH DIVERSITY NOT JUST IN ALL STATES
          COLLEGES AND UNIVERSIT IESa ITS~AU ALSO BE A STANDARD FOR EMPLOY-
         mENT IN COMPANIES AND CORPORATIONS WITHIN THIS NATION UP INTO
         THE HIGHEST OF RANKS BY ALL SUPERSEDING JUDICIAL AND LEGISLATIV E
         POWER AND AUTHORITr OF THE CHIEF JU8rICE OF.THE GLOBAL THEOCRATIC
        COURT AND SOVEREIGN CROWN. THIS TOO, IS PART OF REPP1.RATIONS
      RELIEF DEMANDED FOR THE ATROCITIE S DONE BY THIS NATION DURING
      THE TIME OF "JIM CROW" AND THE AMERICAN SLAVE TRADE OR LIEN
             SHALL ATTACH TO EVERY COMPANY AND CORPORl~TION THAT OPERATE WITHIN
             YOUR GLOBAL BORDERS. YOU WILL NOT TOUCH AFFIRMATIVE ACTION IN
            A.NY MANNER THAT WOULD REVERSE, NEGATE, WATER DOWN OR DILUTE
            ANY RIGHTS OR PRIVTLEGES ESTABLISHED FOR AFRICA.N AMERIO~NS WITH-
             OUT THE CONSENT OF THE FOREIGN SOVEREIGN CROWN WHERE THESE MAT-
            TERS WERE DEFAULTED ON UNDER CASE 2013-CP-4 00-0084. THE AFFORD-
           ABLE CARE.A.CT WITH ALL OF ITS PROVISION S AND MANDATES IS RESTORED
             TO THE TIME THEY EXISTED DPRING THE OBA~~ ADMINISTR ATION. CON-
            GRESS SHALL REPAIR ANYLOOP HOLES THAT LEAD TO ANY DEFICIENC IES.
           IT SHALL· SUPPLEMENT TO ITS PROVISIONS SUBSIDIES OR WHATEVER
           IS NECESSARY TO ENSURE THAT EVERY AFRIO\N AMERIC~N, CHRISTIAN ,
           MUSLIM ANDJEW WITHIN THIS NATION HAVE FAIR AND ADEQUATE HEALTH
          CARE. THIS TOO, IS SOUGHT PURSU~NT TO REPARATIONS. THE FOCUS
            MUST BEGIN AND START WITH THEAFRICAN AMERICAN POPUL~TION WITHIN
           THIS NATION. THE $100 TRILLION LIEN ON THE ASSES'I!$"OF THE (193)
           MEMBER STATES OF THE UNITED NATIONS IS TO GO INTO EFFECT IMMEDI-
          ATELY UNTIL ALL RELIEF SOUGHT WITHIN THIS CASE IS EITHER GIVEN
          OR NEGOTIATED ON TERMS THAT IS ACCEPTABLE BY THE SOLE CORPORATION
         AND FOREIGN SOVEREIGN CROWN. ALL SUPER.5EDING ATTORNEY, JUDICIAL
            AND LE;GISLATIVE POWER AND A.UTHOR ITY OF THE FOREIGN SOVEREIGN
                                               0




            CROWN, IS INVOKED ANDEXERCISED TO REMEDY THESE INJUSTICE S.
          JUDGE AUSTIN YOU HAVE EXCLUSIVE JURISDICT ION. YOU ARE TO SEE
           TO THESE DECREES BEING ENACTED AND FOLLOWED TO THE LETTER VIA
          THE WRIT OF COMMISSION PREVIOUSLY SERVED ON YOU.

                  FORCED BREACH OF FIDUCI.i\-RY DUTY BY FRAUD TO BREACH "CON-
           TRACT", "COVENANT", IS PUNITIVE IN NATURE BY THESE CONSPIRING
         PARTIES. THE FIDUCIARY S~VEREIGN POWERHAS PARAMOUNT RIGHT TO
        PROTECT THE LIVES, HEALTH, MORALS, COMFORT AND GENERAL WELFARE
            OF HIS HOLY COMMONWEALTH WHOARE BENEFICIA RIES OF THE "TRUST".
            THIS GIVES ME, JAHJAH AL M~HDI, STANDING TO I~TERVENE AND ADDRESS
           THESE MATTERS. THEY ARE SUPPLEMENTED TO THE ORIGINAL COMPLAINT
           PURSUANT TO FED. RULE 15(a)(1)(C )(1)(B)(d) IN THAT THE DEFENDANTS
          ATTACKED OUR CASES IN RETA-LIATION4 IN VIOLATION OF THE REMEDY
           CLAUSE, AD,~ AND OUR 1st~ AMENDMENT RIGHT TO ACCESS THE COURTS,
           TO PREVENTTHE KING-KHAL IFAH'S ASCENT 'lb THE (4) GLOBAL THRONES
           IN HIS EFFCRT TO PROTECT HIS PEOPLE WHO ARE BENEFICIA RIES OF
         THE "TRUST", AS WE, IN THE PARALLEL CASES A-LL A,RE. THIS GIVES
          THE KING-KHALIFAH STANDING, ALSO INVOKING HIS SUPERSEDING JUDI-
          CIAL, ,~TTORNEY AND LEGl1.SLl1TIVE POWERS TO WHICH THERE IS NO SEPA-
         RATION, DEFAULTED ON BY THIS NATION, BINDING UPON THIS COURT,
          TO FILE SUIT i\ND ADDRESS THESE M;!\:TTERS, EblEW-v.,-GQQQ¥E~R-l'IRE
          i-RUa~ER-~ G.x 858 F2d. 198(4th.C ir.1988); ~URl'I£-v.-C ~REl-EW~E R~
          ~Rl£Ea-IWC .. r 2016 WL 6916786(~ .C.2016).; MQME-~UI~~lN~-&-~QAW
           A££!W-v .. -2LAI£QE~ Lr 290 u.s. 398, 54 s.ct. 231, 88 A.L.R. 1481,
            78 L.Ed. 413(U.S.1 934); E~LIGl'~-v.~~OAR.@-GR=£CMQQ~-~RUS~EE£
                                             15-Of-20
           Case 1:14-cv-14176-ADB Document 576-1 Filed 10/03/18 Page 18 of 22
-   ' GF-MACI£QN-GQN£QL IC~~EC-£~WQGL£r~~F3 de--, 2017 WL 5988226(7th.
     Cire2017); NGRX~-G~RQLIN~-A£ £!N-G~-ECUGA~QR£r-I NC.-~.-SXAXEx
     368 N.C. 777, 786 S.E.2d. 255(N.Co2016).

                                11
             (29-32) EXHIBIT,        INJUNCTION 11 ., THIS IS DEFAULTED ON IN
                            -
     CASE 2013-CP-400-0084. EXHIBIT, "PROTECTIVE ORDER"., THIS IS
     THE [ 6] PAGE DOCUMENT D1~TED JUNE 2, 2018. EXHIBIT, "REMOVAL";
                11
     EXHIBIT,  RETl:\.Lil:\.TION 11 • ALL RELIEF SOUGHT BY THE KING-KHjl\LIFA.H
     WITHIN THESE DOCUMENTS ARE TO BE GR~NTED BY DECREE OF THE FOREIGN
     SOVEREIGN CROWN DUE TO THEIR ACTS OF OBSTRUCTION OF JUSTICE
     AND BY SANCTIONS SOUGHT. SEE 'l'O IT TRUSTEE JUDGE AUSTIN.


            (33-41) EXHIBITS, "ATTORNEY GENER,~L ROWLAND #'S 1-9 11 .,
     THESE ~RE A FEW OF THE DOCUMENTS THAT WERE FILED IN BOTH THE
     S.C. SUPREME COURT IA.ND THE S.C. COURT OF APPEALS. JOSEPH ROWLAND
     W/-\S DESIGNATED BY WRIT OF COMMISSION TO ACT AS 1:'.\.TTQRNEY GENERAL
     FOR THE KING-KHALIFAH, WHICH IS PROCEDURALLY BARRED IN THE DIS-
     TRICT COURT CHALLENGING UNTIL AN EVIDENTI~RY HE~RING IS GIVEN
     AND THE PARTIES DEMONSTRATE THEY TIMELY CHALLENGED EXHIBIT(S)
     '~UDGE LEE # 1 S 1-4 11 • ROWLAND EXHA.USTED FOR ,\LL OF US AS ATTORNEY
     GENERAL. THE SUMMONS, NUMBE1R..     11
                                              28" FILED IN THIS Ci\SE FOR s.c.D.c.
     W~~ FILED IN THE S.C. SUPREME COURT GIVING THE NAMES FOR ALL
     WHOM FOR WHICH HE ACTED. THEY CHOSE FRJ:'.\UD WHICH VOIDED THEIR
     JURISDICTION FOR UNCONSTITUTION\L ACTION AND BY THEIR MACHINA-
     TIONS t:\rND ATTEMPTS TO THWART REVIEW AND PROTECT THE S. C. ATTORNEY
                               I
     GENERAL FROM RESPONDING TO CONCEl\L THEIR FAILURE TO TIMELY CHAL-
     LENGE THE AFFIDAVITS MADE THE STATE PROCEEDINGS FALL UNDER RQ££
     v.-2I.~KEr 136 S.Ct. 1850(U.S.2016) WHICH ATTACHEDe THEY HAD
     AN OPPORTUNITY AT ONE FULL ROUND BUT CHOSE FRAUD AND OBSTRUCTION
     OF JUSTICE.THIS VOIDS THEIR JURISDICTION ESTABLISHING THAT THERE
     ARE NO AVAIL~BLE STATE REMEDIES. THERE IS ALSO REMOVAL PURSUANT
     TO 28 u.s.c. §§ 1443(1), 1602-1612 ET. SEQ. AND 2679. EXHAUSTION
     IS NOT REQUIRED, u.s.-~.-$4lyJ~0-U.£.-G URREW~Xr 9 F.Supp.3d.
     582, 2014 WL 1266240; WlL~NC-~~-CLARKr 2018 WL 1129977(E.D.Va.
     2018); MlL~-~.-ZGGK 7 2017 WL 6614622(E.D.Va.201 7). YOU TRIED
     TO CONCEAL THE STATE AND FEDERAL JUDGES INVOLVEMENT IN ALL OF
     THIS REQUIRING YOUR RECUS\L AS M~GISTRATE JUDGE, JUDGE AUSTIN
     A.ND HARWELL, BUT YOU, JUDGE i\USTIN, ARE TO ACT AS TRUSTEE TO
     THE FOREIGN SOVEREIGN CROWN OR YOU WILL BE IN VIOLATION OF YOUR
     OATH OF OFEICE TO UPHOLD THE CONSTITUTION, WHICH IS WHAT THE
                                    16-of-20
  OTHERCase
          JUDGES1:14-cv-14176-ADB Document
                     A.RE BEING SUED       576-1 Filed 10/03/18 Page 19 of 22
                                      FOR, AMONG OTHER THINGS. YOU HAVE.
  ENGA.GED IN CLE1:li:R ACTS OF OBSTRUCTION OF JUSTICE REQUIRING St\NC-
  TIONS AND RECUSAL, SEN~Q~-K T-~URW£ - 2017 WL 491251 (D.CoMd .2017};
 l2EGG-1.r.,.-I.IE®W~EAG1;"R- 84  F3do 112(4th .Cir.201 7}. YOU, AS TRUSTEE
 JUDGE AUSTIN, HAVE JURISDIC TION OVER ALL OF THESE MATTERS IN
ALL DOCUMENTS NOW BEFORE THIS COURT. ONCE JURISDIC TION IS Ac~
QUIRED, IT IS EXCLUSIVE, ~~I • .C.C... 494 U.S. 1, 110
                                                      7
  s.ct. 914, 108 L.Ed.2d . 1 (U.S.19.9 0}; l;lRQWW-~ .. -~RQWWz: F.Supp. 2d.,
  2013 WL 2338233 (D.C.Ky. 2013}. THE "CONTRA.CT", "COVEN~NT", THA.T
  ESTABLISHES THE SUPERSEDING POWER AND AUTHORITY UNDER FEDERAL
  PROBATE LAW, COMMON L~W, FOREIGN L~W, REGARDING THE SOLE CORPORA-
  TION C,~NNOT BE MADE OR UNMi~DE BY THE COURTS, AMEIU;b.'4.W ... MU~ ... -I.I •.
  ~ER~¥-IW £.-~G.-~.- l2I.¥WQQ Q£~l2I.~£ XIG£-~QR l2.r 81 FeSupp. 157(DSC .
  1948}; QR~RAI.I -~--XME-W EW~¥QRK -~IX¥-QE~ ~ .. -GR-EQU~ .. T F.Supp. 3d.,
  2015 WL 4240733 (N.Y.D.C .2015}; £AWQR~- ~-KQ~~M ~N-~I.AIW ~I~R-~ ..
  Q'NI~EQ- £l'~~E£r 2017 WL 4185481 (W.D.MIS SOURI.20 17}.

          (42-45} THIS IS EXHIBIT (S}, "GOURDI NE# 1". THE [22]
  PAGE DOCUMENT -DATED MA.Y 1 , 201 7. EXHIBIT , "GOURDINE # 2". THIS
  IS THE GOURDINE BRIEF CONTAINING 'J.HE IE GA-L ISSUES OF RELIGIOU S
  PROPHESY SAID THE FORERUNNER TO CHRIST, THE KING-KHALIFAH, WOULD
  BRING; EXHIBIT (S} HABEAS CORPUS #'S 1 AND 2". THE U.S. SUPREME
 COURT HAS RECENTLY G~VE JUDICIAL REVIEW ON AN ESSENTIA L LEAD
 ISSUE OF RELIGIOU S PROPHESY RELATED TO THE INDICTMENTS BY THEIR
 LANGUAGE TAKING AWAY THE PRESUMPTION OF INNOCENCE AND SHIFTING
 THE BURDEN OF PERSU~SION TO THE DEFENDANTS AND CREATING AN IN-
 STANT DOUBLE JEOPARDY CLAIM. THE U.S. SUPREME COURT DETERMINED
 THE PRESUMPTION OF INNOCENCE LIES AT THE FOUNDATION OF THE WHOLE
 CRIMINAL PROCEEDING MAKING IT A STRUCTURAL ERROR TO DEPRIVE
 SUCH NOT SUBJECT TO THE HARMLESS ERROR DOCTRINE. THE COURT FUR-
 ~THER DETERMINED THAT THE PRESUMPTION OF INNOCENCE IS A PRINCIPL E
 SO ROOTED IN THE TRADITIONS AND CONSCIENCE OF THE PEOPLE AS
 TO BE FUNDAM~NTAL AND TO DEPRIVE SUCH, AS THE INDICTMENTS DO,
 IS UNCONSTITUTIONAL AND A VIOLATION OF DUE PROCESS WHICH VOIDS
 THE COURT'S JURISDIC TION. NORMALLY, THIS WOULD BE AN AUTOMATIC
 REVERSIBLE ERROR. BUT DUE TO THE ADDED COMPOUNDING FACTORS SUCH
AS THE GR.AND JURY GOING BEYOND THE SCOPE AND POWER OF THE AUTHOR-
 ITY GIVEN TO THEM AND BY THE LANGUAGE CONVICTING US SUBJECTING
 US TO A FORM OF MODERN DAY SLAVERY, TAKING AWAY OUR PRESUMPTION
OF INNOCENCE AND RIGHT TO VOTE IN VIOLATION OF THE 15th. AMEND-
MENT BY EGREGIOUS FRAUD UPON THE COURT BY THESE VIOLATIO NS.
THEN YOU ADD THE ADDITIONAL COMPOUNDING FACTORS OF CONSTRUCTIVELY
AMENDING THE INDICTMENTS ,ON THE MENS REA ELEMENTS EVEN BY ATTEMP-
TED INSU_FFICIENT CURATIVE INSTRUCTION, "BOILERP LA:TE". THE AMOUNT
OF PREJUDIC E AND DUE PROCESS VIOLATION BECOMES SO EGREGIOUS
IT REQUIRES THAT THE SENTENCES AND CONVICTIONS MUST BE VACATED.
YOU ADD THE DEFAULT EMERGING FROM CASE 2013-CP -400-008 4 WHICH
IS A FALSE IMPRISONMENT TORT ATTACKING CO~VICTION AND NON PARTY
ESTOPPEL ATTACHES. THE COURT CAN'T USE HECK v. HUMPHREY SINCE
THE CONVICTIONS ARE ALREADY INVALIDATED. A REVERSIBLE CONVICTION
IS REVERSIBLE REGARDLESS OF THE RE~SON WHICH INCLUDE THE FOREIGN
SOVEREIGN IMMUNITY CLAIMS, AND AN INVALID CONVICTION IS NO CON-
VICTION AT ALL WHICH ALSO AID IN PROVING THAT MQW~GQMER~-~ ..
LQgI£I~N ~r 136 s.ct. 718, 193 L.Ed.2d . 599 WAS CORRECT ABOUT
UNCONSTITUTIONAL ACTION VOIDING JURISDIC TION EVEN IN CRIMINAL
Cl'\SES, Y-WI'l:EQ -£~~~E£-~ .. -I.;,i;:s1QU£r 858 F3d. 64(2nd.C ir.2017} ; c;;:~~¥
GR-I.E~~WNQN-~.-MlI.2URNr 286 Or. App~ 212, 398 P.3d. 486(2017 }.
TO ENSURE THAT THE DISTRICT COURT_ DOES NOT 1\BUSE ITS DISCRETI ON
A.ND MISREPRESENT 'THE FACTS IN ACTS OF FRAUD UPON THE COURT AND
                                            17-of-20
 .        Case 1:14-cv-14176-ADB         DocumentCOURT
                                                  576-1 CASE Filed 10/03/18 Page 20
',DETERMINE         TH~T THE U.S. SUPREME                          ONLY APPLIES   TOof C~SES
                                                                                          22
   WHEN j; CONVICTION HAS BEEN VACATED. ALL ONE WOULD HA.VE TO DO
   IS REVIEW SUBSEQUENT CASES THAT ADDRESS THIS M~TTER AND IT WOULD
   BE PERSPICUOUS THAT THE U.S. SUPREME COURT'S DETERMINATION AP~
   PLIES TO THE STRUCTUR1'.'.\.L FOUNDi'.\.TION OF A-LL CRIMINAL PROCEEDINGS
   FROM THE POINT OF ARREST UNTIL THE PERSON PLEAS OR 1"';,. JURY DETER-
   MINES GUILT, BEING A FOUNDATIONAL RIGHT, AND CANNOT BE STRIPPED
   BEFORE THAT PLEA OR CONVICTION BY JURY OCCURS, WHICH THE INDICT-
  MENTS DO. SEE S~;:\.~E-Y.~~WQM~£GWr 2018 WL 1702406u * 6+ W.Va.;
   ])4;).~J;N-1,i.".;-1I~l~EQ-S~::\.~E5z 201 8 WL 1 6 2 6 5 7 8, * 2 D. Md. ; QJ;XQN ... ;i.r._.
   ¥~®~r 2018 WL 1526006, * 5 D.ID\HO.
     =
           TAKE NOTICE OF SUMMONS # 28. JUDGE ,:;USTIN I AS TRUSTEE,
 -I WANT YOU TO VACATE THE ORDERS IN EVERY HABEAS CORPUS AND§   1

  1983 ACTION ISSUED AG~INST THE P~RTIES IN THESE PAW:;LLEL-ChSES.
  REINSTA:TE THE CASES AND USE THEM AS A MEANS TO REMOVE US TO
  THE .NICEST FEDERAL PRE-RELEASE C~MP YOU CAN FIND IMMEDIATELY,
  WITH THE EXCEPTION OF JASON GOURDINE. HE WITHDREW. THAT'S HIS
  PROBLEM. EVERYONE ELSE LISTED IN THE U.S. MARSHAL SERVICE DOCU-
  MENT IS TO BE IMMEDIATELY REMOVED WITH ALL OF THEIR PROPERTY
 WITHOUT EXCEPTION. WE ARE NOT TO BE FORCED To· LEAVE BEHIND ANY
 THING THAT WE DO NOT WANT TQ. WE ARE TO BE REMOVED PURSUANT
  TO 2a U.S.C. § 1455(c) AND S.C.D.C. IS TO BE ORDERED TO IMMEDI-
  ATELY REPLACE ALL OF THE KING-KHALIFAH'S PERSONAL PROPERTY IN
  QUESTION SINCE THEY DEFAULTED ON ALL OF THIS UNDER CASE 2013-
  CP-400-0084 AND CONSPIRED IN FRAUD AND OBSTRUCTION OF JUSTICE.
  ORDER IT PLEASE BY DECREE OF THE SOVEREIGN CROWN, ~~¥J;.QR-l,{.
  ~A¥J;.GRy 2016 WL 5118113; CQMMQWWEAL~~-G~-~lRGlNJ;Az-l,{•-A~EM-EJ;,,r
  QUENQAN~y 2016 WL 4507814(E.D.Va.2016); MAR¼~ANQ-l.l.-~~~~Zl~EJ;..r
  2016 WL 2736183(Md.2~16); NQR~~-~ARQJ;.lNA-l,{.-QA~l£r 2014 WL
  1317647, * 1+ (E.D.N.C.2014).

                  PURSUANT TO FED. RULE 16(a}(5}(2}(C}(I). FOR PURPOSES
 OF A PRETRIAL CONFERENCE. THE COURT MAY ORDER THE ATTORNEYS
 AND ANY UNREPRESENTED PARTY TO APPEAR FOR ONE OR MORE PRETRIAL
 CONFERENCES FOR SUCH PURPOSES AS FACILIT~TING SETTLEMENT REGARD-
 ING THE CLAIM OF COLLATERt~L ESTOPPEL AND OTHER MATTERS AND TO
 TAKE APPROPRIATE ACTION FOR SETTLEMENT OF OBTAINING ADMISSIONS
 SUCH AS THE SLED FILE 5501014 AND OTHER EVIDENCE, SUCH AS THE
 DNA SOUGHT TESTED AND OTHER ADMISSIONS AND STIPUL~TIONS ABOUT
 FACTS AND DOCUMENTS TO AVOID UNNECESSARY PROOF, AND RULING IN
 ADV~NCE ON THE ADMISSIBILITY OF EVIDENCE, SETTLING THE ISSUE
 OR CASE AND USING ANY NEEDED SPECIAL PROCEDURE TO ASSIST IN
 RESOLVING THE DISPUTE WHEN ,:;UTHORIZi\TION BY LAW, STATUTE OR
 RULE, SUCH 1;s RULE 26 t'\ND u.£ .. ~:v ...... J;._~NE WOULD REQUIRE. IT IS
 WELL SETTLED THAT WILLFUL BLINDNESS AND CONSCIOUS AVOIDANCE
 IS THE LEGAL EQUIVALENT TO KNOWLEDGE. YOUR ACTIONS INFRINGE
 UPON THE "TRUST" BY VI€21LATING YOUR OATHS OF OFFICE SUBJECTS
 ALL PARTIES TO CHARGES ACCORDANCE WITH FEE OF $1 MILLION PER
 VIOLATION. UNREBUTTED AFFIDAVITS ARE PRESUMED TRUE AND THE DEFEN-
 D~NTS 4RE REQUIRED TO TIMELY RESPOND AND REBUT THE TRUTHS EX-
 PRESSED IN EACH PARAGRAPH, CATEGORICALLY AND ON EACH POINT FOR
 POINT BASES WITH ,:;FFIDAVIT, A.~AR-v .. -~.~N~~£I;lr 2017 WL 4334912
 S .D.MICH.2017); 1I~I~EQ-S~;:\.~ES-:v.~ANI'Z.Q..UJ;.A~G£r 962 F2d. 720(7th.
 CIR.1992); 28 u.s.c. §' 1332(a)(3); WAl:il'G-l.l .... A.~aicRG~~r 320 F3d.
 130(2nd.Cir.2003); u.s.-~.-~Q~A~Agr 765 F3d. 141 (2nd.Cir.2014);
 f;;J;.Q~~J;. ... ~Ec;;g_l.}.l?IU,lAl~,1';:ES-lW(;;.-l,l:.__£.,E..,~ ... r-S•.::\..,r 56} u.s. 754, 131
 s.ct. 2060, 179 L.Ed.2d. 1167(U.S.2011); YWI~EO-S~A~~£-~.-VAb~RYW
                                                         18-Of-20
.,          Case 440,
                 1:14-cv-14176-ADB
     -~817 F3d.        105 Fed. R. Document 576-1 Filed 10/03/18 Page 21 of 22
                                    EVID~ Serv.  207 (1steC ir.201 7). THE
       PLAIN TIFFS H~VE A RIGHT TO BE FULLY HEARD AND PRESENT A COMPLE
                                                                               TE
       DEFENSEe TO NOT GIVE THIS HEARING, WHICH WE MOTION FOR, WOULD
       VIOLATE DUE PROCESS AS'WELL AS THE TERMS OF THE SOVEREIGN AND
      CONSTITUTE ~N ACT OF CONSPIR~CY ~ND OBSTRUCTION OF JUSTIC E
                                                                          VIO-
      L~TING THE EQU~L PROTECTION OF THE L~WS CL4US E, MQU££AQUlr
                                                                          483
      F3d. 220 CA4 (Va.20 07); ~ ~~~QA WERIQ ~N-IW£ .-~G .. -~9-NE X~D~~ -WE~=
      WQRK-M~RCW~RE-~QR~.r 73 • Upp. a. 636(20 J4 ; MIN~-1.Z .. -~MES~ER
      ~GUN~~T F.Sup p.3d., 2015 WL 65505 43(201 5); ~AUL-A CAMS- R.-CAL
                                                                            I~
      ~QR.NIA-IWS~U~U~lQNr 2016 WL 646444 4.

                   ALL EXH~BITS ATTACHED TO THE FACE OF THIS NOT~CE SEEKING
       LEAVE TO APPEAL ARE ATTACHED FOR ALL PURPOSES. ALL ISSUE S,
                                                                           CLAIMS
       , DEFENSES, MOTIONS, PETITI ONS ETC. IN THEIR TOTALITY ARE SUPPL
                                                                               E-
      MENTED TOTHE COMPIA-INT. WE MOTION F~R AN EVIDENTIARY HEARIN
                                                                           G
      AND SEEK ALL OTHER RELIEF DEMANDED BY THIS DOCUMENT AND ITS
      ATTACHMENTS IN TOTAL. WE WANT ~ND DEMAND A TRIAL ON ALL CLAIMS
       AND CRAWFORD ACT AS ATTORNEY WITH ANTHONY COOK PRESENT TO ASSIST
      Hifo/)DUE TO THE DI&~B ILITY TO HIS HANDS. WE OBJECT TO THIS NOT
     BEING GRANTED. WE SEEK LEAVE TO APPEAL THE ORDER, ~RAZELL-1.Z
                                                                         ..
     WINC£GRz 384 s.c. 502, 682 s.E.2d . 824 (S.C.A pp.200 9); E~S~~I
                                                                            N
      v .. -WGRLC~~CQE~~~N~E-CQR~ .. T 2015 WL 236570 1 (DSC.2 015); CAR~ER
      l.l",..-£QlJ~M-CllRGLIWAx 2014 WL 532523 4(DSC .2014) .•

               THE COURT CONSPIRING IN ACTS OF FRAUD TO BE SILENT AND
     SUPPRESS TRUTH ON THESE JURISDICTIONA-L ISSUES WHEN THERE IS
     DUTY TO SPE!~K VOIDS YOUR JURISD ICTION FOR DUE PROCESS VIOL~T
                                                                                      ION
     AND UNCONSTITUTIONAL ACTIO N, MQN~GGMER~-1.Z.~LQUISIANAx 136 s.ct.
     718, 193 L.Ed.2 d. 599, 84 UsS.L.W ., 4063 (U.So2 016); ~ILL-l.l".
     £N¥QER 7 821 F3d. 763, 765+ (6th.C ir~Mi ch.); IW-RE~-CURAMAX-C
                                                                                       IE£EL
     Ll~IG~ ~IGN 7 --F.R .D.--, 2018 WL 94985 6(E.D .Mich. 2018); UNl~EC
     S~A~E£-1.Z .. -lU~.I.INr 8 7 4 F3d. 41 8 (4th. Cir., 201 7) ; JJWI~ED-S~~~E£-1.Z
                                                                                      ..
     LU£Kr 2017 WL 50858 9(S.D. Va.20 17); M.. c .. ~.-IWN Q~A~IQ WSx-L LC.
     v .. -NQR~ WERN r--Fed. Appx' --, 2018 WL 11296 07(4th .Cir.2 018).

             ACCORD TO VAN-M QRNE! £-LE££ EE-v.-C URR~N QEr 2 u.s. 304,
      316 (F.CAS .) 2 DA:LL 304 (1795 ). A STA,.TUTE, AND WE CAN ADD,
                                                                               "LAW"
      SHALL NEVER HAVE AN EQUITABLE CONSTRUCTION IN ORDER TO OVERTH
                                                                                  ROW
      eR DIVEST AN ESTATE, SUCH AS, THE SOLE CORPORATION, WITHOUT
                                                                               DUE
     PROCESS OF LA.W, ESPEC ii;LLY ONE GIVEN BY CLEA.R "CONTRACT", "COVE
                                                                                    -
     NANT" WHERE THE PARTIES AND THE UNITED ST.ATES DEFAULTED ON
                                                                              THE
     CLAIMS. EVERY STATUTE AND OR LAW DEROGATORY TO THE RIGHTS OF
     PROPERTY, WHICH INCLUDE THE INTELLECTUAL PROPERTY, RIGHTS AND
     TITLES OF THE CROWN WITH ALL OF ITS SUPERSEDING POWER AND AUTHO
                                                                                    R-
     ITY, OR THAT TAKES AW~Y THE ESTATE OF A CITIZE N, OUGHT TO BE
     CONSTRUED STRICTLY AND IN FAVOR OF THE SOVEREIGN CROWN OR YOU
     VIOLATE THE "GRt:'.\NT" AND "CONTRA.CT" BURDENING ITS EXERCISE WHICH
     CANNOT BE MADE OR UNMADE BY THE COURTS, IAl.llR.O-ll .. -.~In!:R:eA~lix 201
                                                                                 7
     WL 27249 38(D.C .Miss. 2017); ~R~~Ll ~£-l.l". -~RQC K-&-£C QX~-~L ~G.r
     2017 WL 32268 66(D.C .Md.20 17).

              YOU CANNOT BE SILENT ON THESE CLAIMS BY AVOIDING THE
      REQUIRED EVIDENTIARY BEA.RING. IF TJ:,lE STATE MAY COMPEL THE SUR-
     RENDER OF ONE CONSTITUTIONAL RIGHT AS A CONDITION OF ITS FAVOR
                                                                       ,
     IT MAY, IN LIKE MANNER, COMPEL THE SURRENDER OF ALL, TO INCLUD
                                                                       E
     THE LAWS OF NATURE WHICH REFLECT THE LAWS OF GOD. CAN MAN CAUSE
     GOD TO SURRENDER HIS RIGHTS AND LAWS? IT IS INCONCEIVABLE THAT
     GUARANTEES EMBEDDED IN THE CONSTITUTION OF THE UNITED STATES
     UNDER THE REMEDY CLAUSE AND OTHER PROVI SIONS, WHICH INCLUDE
                                   19-of- 20
                   Case 1:14-cv-14176-ADB Document 576-1 FiledONE                    10/03/18
                                                                                         BUT GODPage  22 of 22
                                                                                                   , AND
~       #

             SOV  ERE IGN   NA TIONS     BEI  NG   ANSWERABLE TO NO
', \. 'AL ~
                                                                                              EXISTENCE
                                                  MA.Y BE MANIPULA:TED OUT OF
       IN. TH IS CASE HIS LAWGIVER,
                                                                                                  ARTICLE
                                                  PROTECTED BY CONTRACT UNDER
       WHICH IN TH IS CASE ARE NOW
                                                                                              ,-;RTICLE
          SEC  TIO N  1 0  OF  THE   U.• S.    CO NSTITUTION ALSO· NOW UNDER
        1
                                                                                               Vl~.TE RIGHTS
                                                  Cf. , PUBLIC LIC EN SES AND PRI
        IV § 2 BY THE DEFAULT. SEE
                                                                                                  PRI VIL EG ES
                TT   195  3);  33   OLR   .   10n  .  32 (STATES POWER TO GRANT
        (BARNE                                                                                    REBY
                                                   ITE D, SO THAT IT MAY NOT THE
        ON ITS OWN CONDITION IS LIM                                                                 ITED
                E   REL INQ UIS HM  ENT     OF   CON   STITUTIONAL RIG HT S). THE UN
        REQUIR                                                                                      SUPREMACY
                                                   DEFAULTED BINDING ALL BY THE
        STATES MADE APPE:4.R~NCE AND                                                               up p.2 d.,
                 .  YOU   CAN NOT   BE    SIL  EN  T  ON TH IS, TJ..,.5._.,..l.{ .. r,KQRWx F.S
        CLAUSE
                                                                                              .3d ~, 201 5
                                                  13) ; £EC -~.- ~AR ME Rz F.S upp
         201 3 WL 289 805 6(W .D. N.Y .20
                                                                                                F.S up p.3 d.,
                                                 UW l~E Q-£ ~~~ ~£- K~- CA L~Q W~ Xr
         WL 583 886 7(S .D. Tex .,20 15) ;
                                                                                                TOcYOUR
             6  WL  426   996 1(N  .D. Ca    li.2 016 ). OBJEC'rIONS ARE FIL ED
         201
                                                                                                 APPEAL
                                                     . NOTICE SEEKING LEAVE TO
         ORDER PURSU~NT TO RULE 72 (a)
                                                                                                D TH IS
             T  ORD  ER  ARE  FIL ED     PUR   SU~ NT TO FED., RULE 73 (c) . SEN
         THA
                                                     PLE!~SE
         CASE UP TO THE 4TH . CIR CU IT
                                                               0




                                                              ""RESPECTFULLY,
                                                               YAHYA MUQUIT ET . AL .,




            AUGUST 2, 201 8




                                                           20- -C, f-20
